RECEIVED
f>
                                            MAY 2 5 2018
                                          COURT OF APPEALS                         FILED
                                   SECOND DISTRICT OF TEXAS                   COURT OF APPEALS
     To: Ms. Debra Spisak/ Clerk      -~w.„„llw
                                      DEBRA SPISAK, CLERK                  SECOND DISTRICT OF TEXAS
     Court of Appeals Second District of Texas
     401 W. Belknap Street Suite 9000                                           MAY25 2018
     Fort Worth, Texas 76196
                                                                           DEBRA SPISAK, CLERK
     From: MUQTASID ABDUL QADIF07
     POWLEDGE UNIT (743563)
     1400 FM 3452
     PALESTINE, TEXAS 75803

     Date: May 21, 2018
     Re: MUQTASID ABDUL QADIR*VS. MALCOLM A WISE, et. al Trial Court Civil Action
     Number 187,261-B Appeals Number: 02-18-00052-CV

     Respectable Clerk.

             Would you please file the enclosed 'Documents' and all 'Appendix.'„••into
     the Record Evidence and Proceeding along with the Court and your Office as
     well.
             Enclosed please find an 'Affidavit of Mailing','Statement for Oral Argument'
     17 page 'Appellate Brief with the Table of Contents, Table of Authorities, and
     Table of Eules, Codes, and Statutes attached thereto and all the following
     Appendix A,B,C,D,-L,M,K,N, and O.
                                                  Respectfully Submitted
     CC/M.A.Q-
     CC/Clerk,    Second Court of Appeals       x toigynKxb ASbUl CERTIFIED MAIL NO: 7016 1370 0002 3704 0490




                              AFFIDAVIT OF MAILING




Texas State Republic
united States of America
Palestine, Texas



     I, Mugtasid-Abdul: Qadir / an inhabitant of the.Texas Republic, and cur
rently an intervene inhabitant temporarily in Palestine, Texas, a flesh and
blood sentient man, being duly affirmed depose and.say and declare by my Sig
nature that the following items are mailed "For Proof of Service" i.e., a light
weight Cargo by carrier of the UNITED STATES POSTAL SERVICE on the 21st day of
may, 2018, as nailed from the POWLEDGE UNIT mailroom, to wit: "A l.page STATE
MENT FOR ORAL ARGUMENT; 17 pages APPELLANT'S BRIEF including table of Contents,
Table of Authorities; Table of Rules, Codes, and Statutes; 1 page FINAL JUDGMENT;
Step-One-Grievance No: 2015079421 and Step-Ewo of the same as Appendixes B and.C;
18 pages plus 1 page Certificate of the LEGAL NOTICE AND DEMAND;,as Appendix D;
Step-One-Grievance No: 2017081661 and Step-Two of the same as Appendizes L and M;
Steo-One-nrievance No: 2017086852 and Step-two of the same as Appendixes K and N:
and NOTICE OF APPOINTMENT AS ADMINISTRATIVE LAW JUDGE as Appendix 0.

       Pursuant to Hitie, 28 U.S.CA. § 1746 (1), and Executed Without the United
States, I affirm under the Fenalty'of Perjury, that the above and following are
true, correct, complete, and not.meant to mislead to thebestof my knowledge
and Eelief.

Date; On this 21st day of May_, 2018.             XJ^d^d^Ull fyd)Y*>
CC/Assist. Atty. Gen. Austin, Texas              * ffnjsfr^ / lMxA>— t&lltf ,
CC/Court of Appeals Second District of Texas ^ tjblUi^^ Vhwfabl>9tfc>
                              CERTIFICATE OF SERVICE

A true and correct copy of this 'Affidavit of Mailing' was sent to the Assistant
Attorney General P. TRENT PEROYEA, at Austin, Texas, and to the Court of Appeals
Second District of Texas via U.S. Postal Certified Mail No: 7016 1370 0002 3704
0490


Date: On this 21st day of May_, 2018           X hAua^^d-fi.fAJi tyaJi-Y^



   flj^d ,f SX^.
I
                              STATEMENT FOR ORAL ARGUMENT


         Appellant/Plaintiff vehemently states his desire for Oral Argument in the

    matter regarding the particular issue of the EX PARTE filing, because it would

    aid the Court in its decisional process.

         Said Appellant/Plaintiff had filed his "Amended Complaint" in a "Writ of

    Replevin" along with an Appointment As Administrative Law Judge thus appointing
    any judge whomsoever assigns himself or herself onto the case as the 'administra

    tive law judge'* of which is an Ex.* Parte filing for a proceeding under the Ad

    ministrative Procedure Act S7 under the 79th Congress, Title 5 U.S.CA. § 556

    and 3105 and the Intent of the 1789 JUDICIARY Act? and the M.G.L.A. (Mass) c      30A

    (which govern proceedings before state administrative agencies). But, however,

    the 78th district court judge BARNEY FUDGE, had willfully violated his 'Adminis

    trative Judgeship' in his own court room in the-case under number 187,261-B by

    signing the "FINAL JUDGMENT and ORDER" on JANUARY 2, 2018, against the Appell

    ant/Plaintiff and in favor of, the Defendants' Motion to Dismiss.

         Appellant/Plaintiff declares that ha   filed an    "ex parte" matter where the

    'hearing' on which the 78th district court can only hear is that of the Appellant/

    Plaintiff's Complaint. The 'job description' as.an administrative law judge is

    to hear the Complaint per se, because the judge has:only "One Form Of Action"

    (Administrative). Administrative functions or acts are distinguished from such
    as are judicial. PEOPLE EX REL. VAN SICKLE V. AUSTIN, 20 A.D. 1, 46 N.Y.S.
526..See also EX PARTE.McDONOUGH, 27 Cal. App. 2d...155, 80 P. 2d. 485, 487.
                                                            Authorized Representative
    SS2&.      Atty. Gen. P.™ TEROYS,                   *M^KL^S-
    CC/Clerk, Court of Appsals Second District of Texas On behalf of MUQTASID ABDUL
                                                            QADIR®, Ens leg is
               IN THE COURT OF APPEALS SECOND DISTRICT OF TEXAS




                              NO: 02-18-00052-CV




MUQTASID ABDUL QADIR ,                                 APPELLANT


                                     VS,




MALCOLM A. WISE, JUSTIN D. WILLIS,                     APPELLEES
ARLENE A FRANCO, CODY S. MILLER,
MOHAMED SARHANI, and JUDGE BARNEY
FUDGE,




                 FROM THE FINAL JUDGMENT OF THE 78TH DISTRICT COURT




                                APPELLANT BRIEF
                                  TABLE OF CONTENTS


                                                                             PAGES
IDENTITY OF THE PARTIES                                                  .    1


STATEMENT OF THE CASE.                                                   . 1


ISSUE PRESNETD FOR REVIEW No.l.                                          . 2


STATEMENT OF THE FACTS.                                                  . 2


SUMMARY OF THE ARGUMENT.                                                 . 10


ARGUMENT.                                                                . 10


REQUESTED RELIEF                                                         .   16


PRAYER.         .         .                                              . 16


VERIFICATION.                                                            . 17


CERTIFICATE OF SERVICE .                                                 . 17


APPENDIX    A   FINAL JUDGMENT 1 page

APPENDIX    B_ STEP-ONE-GRIEVANCE NUMBER: 2015079421
APPENDIX'   C   STEP-TWO-GRIEVANCE NUMBER: 2015079421

APPENDIX    D   LEGAL NOTICE AND DEMAND along with CSRIFICATE NUMBER: 11345882
APPENDIX    L   STEP-ONE-GRIEVANCE NUMBER 2017081661

APPENDIX    M   STEP-TWO-GRIEVANCE NUMBER: 2017081661-

APPENDIX    K   STEP-ONE-GRIEVANCE NUMBER:   2017086852

APPENDIX    N   STEP_TWO-GRIEVANCE NUMBER    2017086852=-
APPENDIX    0   NOTICE OF APPOINTMENT AS ADMINISTRATIVE LAW JUDGE
                               TABLE OF AUTHORITIES


CASES                                                               PAGES

ALLEN V. WRIGHT , 468 U.S. 737, 751 (1984).           .    .      15

AGUILAR V. CBASTAIN, 923 S.W. 2d. 740, 743-44 (Tex. App.-

Tyler 1996, writ denied).          .               -        ,.-     15
AMAYA V. STANOLIND OIL & GAS CO., 158 F. 2d. 554, CERT. DENIED

67 S. CT. 1191, 331 U.S. 808, 91 L. Ed. 1828, rehearing denied

67 S. Ct. 1550, 331 U.S. 867, 91 L. Ed. 1871.            .     .     14

CORDONA V. STATE, 973 S.W. 2d. 412             ...                  14

GOLDSCHIDT A.G. V. SMITH, 676 S.W. 2d. 443 . . .                    14

HUDSON V. PALMER, 468 U.S. 517, 534-35 (1984)          ..     .     15

JOHNSON V. AVERY, 393 U.S. 483, 490 (1969)              .     .     6

MURPHY V. COLLINS, 26 F. 3d. 541, 543 (5th Cir. 1994)         .     15

PUBLIC UTILITY COM'N OF TEXAS V. GULF STATES CO., (Sup. 1991)

809 S.W. 2d. 201.           .....                                   12

SCOTT,   209 S.W. 3d. at 266         .        .         •         .13

U.S. V. KUN YUN JHO, 465 F. SUPP. 2d. 618 .             .         .14

TEXAS HEALTH FACILITIES COM'N V. CHARTER MEDICAL-DALLAS, INC,

(SUP.1984) 665 .S.W. 2d. 446                  .         .         .12

UNITED STATES V. INTERSTATE COMMERCE COMMISSION, 337 U.S. ^26,
430 .         .             .....                                   15

WRATH V. SMITH, 422 U.S. 490, 498 (1975)      .         .         .15

BIBICLE LAW EXODUS 22:1-2-3 and 4 .           ..       .          .15
                                         ii




                                         ii
                         TABLE OF RULES, CODES, STATUTES

                                                                PAGES


AMENDMENT llTH    TO THE UNITED STATES CONSTITUTION.            2-3-10


ADMINISTRATIVE PROCEDURE ACT.                                   3-13-16

79TH CONGRESS.                                                  3-13-16


TITLE 5 U.S.CA. §§ 556 and 3105                                 3-13-16


JUDICIARY ACT OF 1789.                                          3-13-16


M.G.L.A. (Mass) c. 30A                                           3-13-16


FEDERAL RULES OF CIVIL PROCEDURE RULE 2                         3-10

TEXAS CONSTITUTION ARTICLE I, § 19 and § 17                     6 -15-16


TITLE 18 U.S.CA. §§ 781 et seg. and 1951                        7-16


JUDICIAL POWERS                                                  10-11-16


TREATY.                                                          3-4-14


TEXAS GOVERNMENT CODE § 2001.174                                 11-16


TEXAS CIVIL PRACTICE & REMEDIES CODE CHAPTER 14    .            12-13


BIBICLE LAW EXODUS 22: 1-2-3-4                                  15


FEDERAL CONSTITUTION AMENDMENTS 5 and 14 TO THE UNITED STATES


CONSTITUTION.                                                   15


COMMON LAW.                                                     15

FEDERAL RULES OF CIVIL PROCEDURE RULE 17                         11




                                       m
                         APPEALS CAUSE No: 02-18-00052-CV
                             TRIAL COURT No: 187,261-B

MUQTASID ABDUL QADIR®, Ens leqis           §    IN THE COURT OF APPEALS SECOND
                         Appellant                   DISTRICT OF TEXAS

Via The Beneficiary/Third Party Inter-..§.:: OF
vehor Muqtasid -Abdul: Oacir®, and
Authorized Representative

VS.


MALCOLM A. WISE, JUSTIN D. WILLIS,         §    FORT WORTH, TEXAS
ARLENE A. FRANCO, CODY S. MILLER,
MOHAMED SARHANI, and Judge BARNEY
FUDGE
          Defandants'/Respondent

      APPELLANT'S BRIER PURSUANT TO THE TEXAS R&JLES OF APPELLATE PROCEDURE
        RULES 36.1, 36.2. 36.3; and 38

TO THE RECORD EVIDENCE AND PROCEEDING IN THE COURT OF APPEALS:

        Comes Now, MUQTASID ABDUL QADIR^, Ens legis via the Beneficiary/Third

Party Intervenor and Authorized Representative Muqtasid-abdu1: Qadir&, and files

his his Appellant's Brief and with respect thereto will show the following:

IDENTITY OF THE PARTIES:



MALCOLM A: WISE, JUSTIN D. WILLIS, ARLENE A. FRANCO, CODY S- MILLER, MOHAMED

SARHANI, Location, The JAMES V. ALLRED Unit at IOWA PARK, TEXAS, and Judqe

BARNEY FUDGE, WHOM PRESIDES OVER THE 78TH DISTRICT COURT OF WICHITA FALLS.

TEXAS, and Representing Counsel for the Defendants' is P. TRENT PEROYEA,at

AUSTIN, TEXAS (Assistant Attorney General's Office).

STATEMENT OF THE CASE:


      This is a suit for the Repossession of Personal Property and for Damages
in a Writ of Replevin. Plaintiff/Appellant's suit is filed on around or about

OCTOBER 11, 2017, with the intention of being filed in the Wichita Falls COUNTY

COURT. Citations is filed on the Defendants' by the Clerk on NCVSMBER30, 2017;

                                         1 of   17
and the 78th district court's FINAL JUDGMENT Dismissal of the Plaintiff/Appell

ant's suit is signed and filed on JANUARY 2, 2018. See Final Judgment attached

hereto as Appendix A.



ISSUE PRESENTED FOR REVIEW NUMBER ONE:


              Is The Trial Court's Decision To Dismiss Plaintiff's
              Lawsuit As Frivolous Before Conducting A Hearing
              Reasonably Supported By Substantial Evidence, Consider
              ing The Reliable Probative Evidence In The Record As A
              Whole?



STATEMENT OF THE FACTS:


1.   From the beginning, as of the Beneficiary and Third Party Intervenor, I,

Muqtasid-Abdul: Qadirfi>/ avers that I am a living flesh and blood sentient man,

and have/had Not Expatriated myself from the Country of the United States of

America, but, however, it is presumed by the 78th district court and all other

courts' including this Court of Appeals, that I, Muqtasid-Abdul: Qadir^,

have/had Expatriated myself from this Country (The United States of America),

and therefore is considered to be an Enemy Combatant of the State.

2.   I reiterate, I have not Expatriated myself from the Country of the United

States of America, and I am not an Enemy Combatant of the State-

3.   The 78th district court have no Judicial Powers because it is an Adminis

trative court that is set up under the Administrative Procedure Act of 1946; and

I, Muqtasid-Abdul: Qadirg), negatively avers, that there is nothing "in" or "on"

the record that shows that I have/had Expatriated myself from the Country of the

United States of America. And the 11th Amendment to the United States



                                    2 of 17
Constitution of FEBRUARY 7, 1795 effectively altered Article III Section 2 of

the Constitution. The 11th Amendment reads:"The Judicial Power of the United

States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State."     Therefore, the     78th district

court only has "one action" as revealed by the Federal Rules of Civil Procedure

Rule 2. See Federal Rules of Civil Procedure Rule 2.


4.   That, Plaintiff/Appellant files on OCTOBER 11, 2017 his "Amended Complaint"

in a Writ of Replevin a "Notice of Demand of Appointment as Administrative Law

Judge with the 78th district court judge or any Judge whom assigns himself or

herself onto Plaintiff's case, pursuant to the Administrative Procedure Act S7

under the 79th Congress, and Title 5 U.S.CA. §§ 556 and 3105 and the Intent .

of the 1789 JUDICIARY Act,and thus, appoints Judge BARNEY FUDGE, as Administra

tive Law Judge, and Plaintiff/Appellant files also a separate page "Notice of

Appointment as Administrative Law Judge pursuant to Title 5 U.S.CA §§ 556

and3105 and M.G.L.A* (Mass) c   30A. See iftpftehdix 0 ..•-• •', attached hereto and

herewi ch.


5.   That, also on OCTOBER 11, 2017, Plaintiff/Appellant files his "LEAGL NOTICE

and DEMAND" (Contract in Admiralty Jurisdiction) along with his Original Compl

aint in Replevin; and said 'legal notice and demand' is also filed with the

Secretary Of The State Of Texas on JUNE 22, 2017, under Document number:

747109210002 thus showing that the Secretary of State of Texas has/had agreed to

and Signed onto this Contract and has issued under Apostille filing a "Certi

ficate Number 11345882. this instrument i® also on file with the WICHITA FALLS/

TEXAS Clet'k'S Office under Civil Case No. 187,261-B. See Exhibit D       attached

herto and herewith.



                                       3 of 17
                                                                                      J




6.   Appellant avers that a StatezcajtJoedbriiaBtyield when it is inconsistent with
or impairs the policy or provisions of a treaty or international Compact or ag

reement; and,. States that has signed treaty or expressed its consent to be

bound is obliged to refrain from acts that would defeat object     and purpose of

the agreement.

7.   The Secretary of The State Of Texas has put the Public on Notice of the

Plaintiff/Appellant's treaty; and said Appellant has filed his Civil action to

repossess his Personal Propertv and for Damages from the defendants' who wrong

fully Taken and Unlawfully Detains his "Thick Grey Legal Book" with a Orange

Colored Oblong Shape Figure on the front cover which contains 756 pages of
'several' different manuals, a "Black and White Composition Note Book" contain

ing Plaintiff/Appellant's family members Names, Addresses, Telephone numbers,

etc, Religious Lessons and Prater Beads with the 78th district court, and thereby,

gives also his 'notice' of the said treaty as well.

8.   Plaintiff/Appellant avers that the 78th district court judge BaREEY FJDCE, DID

THE AND THERE Intentionally, Knowingly, and Voluntarily avoided his "none dis
cretionary duty" to conduct an Aciministartive Hearing of the Plaintiff/Appella
nt's claim before dismissing the suit and assessing the value of the property

belonging to the Plaintiff, and thus, only adopts the defendants' "Proposed Motion

to Dismiss" , and thereby showing No reasonable basis exist for the agency's

action.



9.   Piainifii/Appeliiant avers that the following defendants' illegal acts' of

taking his (Appellant) personal property amounts to "Theft by Extorion" and aid
ing and abetting each other under the quise of Safe Prison-„ e.g., cefendantWISE,

and defendant WILLIS, is assigned on JANUARY 25, 2017, to Search No. 18 Dorm


                                       4 of 17
at 37 Bunk where Inmate THOMAS, PARNELL, lived at the time, and upon the Pla

intiff/Appellant seeing the said two aboue named defendants' enter cubicle

No. 37 bunk,he (Appellant) attempts to retrive his "thick grey legal book" from

inmate THOMAS,but defendant WISE, intervened and asked to see the book which

Appellant complied with the request of defendant WISE, and after it was con

firmed that the said book belonged to Appellant, defendant WISE, had gone to

Appellant's cubicle at R dorm 55 bunk to conduct a search out-side of his (de
fendant WISE) job description or function of the 'Safe Prison' operation.

10.    After leaving the said book in the Plaintiff/Appellant's cubicle and re

turning back to the Plaintiff/Appellant's cubic a few moments later, to conduct

a search, he (defendant WISE) then leaves with the Plaintiff/Appellant's "thick

grey legal book," "prayer beads," "black and white composition note book," "hoc

pot,'p "eye patch," and "medical knee brace,"    and radio-


11.   Plaintiff/Appellant had "initiated" the communication between himself and

defendant WISE, about why was his "Medical Knee Brace" being taken foom him,

and defendant WISE, had stated:"You don't have a 'medical brace pass'. But when

defendant   WISE,was presented with the Plaintiff/Appellant's "Medical Pass" for

the knee brace, defendant WISE,   was then compelled to give back the said

knee brace to the Plaintiff/Appellant.


12.    Plaintiff/Appellant was asked for his signature to be made a part of the

Confiscation Offender Property Form by the defendant WISE? and Plaintiff/

Appellant had asked "Why wasn't his thick Grey Legal Book added to the Confis

cation form, and defendant WISE, had stated:"You are hot going to get your book

back 'because it was found in another inmata'a cubic ."



13.   Plaintiff/Appellant declares that it is Not a 'jjcfo description of the


                                       5 of 17
defendants' under the guise of Safe Prison to just take Prisoners'/Appellant's
 "legal Books or legal materials" from the prisoners/Appellant because the de
fendants' observes Appellant's legal book in another inmate's cubicle; Appell

ant continues that prisoners/inmates are allowed to help one another with their
 "legal work/filings" including loaning out books to each other which is also a
 form of help, as expressed by the United States Supreme Court in JOHNSON vs.
 AVERY, '393 U.S. 483, 490 (1969), and that the defendants' wrongful act of tak

 ing his (Appellant) 'thick grey legal book' and other property conflicts with
 the U.S. Supreme Count's holding and also conflict with the Texas Constitution

 Article I, § 19.


 14.    Appellant states that the Texas Constitution reads as follows: Texas Con

 stitution Article Ii' § 19 provides: The people shall be secured in their person,
 houses,papers, and possession, "from all unreasonable seizures or searches, and
 no Warrant to search any place, or to seize any person or thing, shall issue

 without describing them as near as nay be, nor without probable cause, supported

 by oath or affirmation. And Article I, § 17 provides in pertinent part: "No

Person's Froperty shall be taken, damaged or destoryed for or allied:to public

use without adequate compensation being made, unless by' tbe'consent of such

person." .

15.    The defendants' are operating a ring of "THEFT BY EXTORTION" under the guise
©I i'-Safe-prison", by extorting prisoners/Appellant property without affording
Appellant the opportunity to send their/his property home to the free-world out
side of the prison system; and not allowing Appellant to possess his property

(Thick Grey Legal Book) without giving 'any' Notice(s) of any law or known law,

TDCJ Policy, Rules, Inter-Office Coosmunieations (IOC) on any building located


                                      6 of 17
at the JAMES V. ALLRED Facility prohibiting Appellant from possessing his pro

perty.


16.   Appellant declares that.the EXTORTION law provides;"fhe obtaining of pro
perty from another induced by wrongful use of actual or threatened force, vio
lence, or fear, or under color of official right. Title 18 U.S.CA. § 781 et seq«
.§ 1951. A person is guilty of theft by extortion if he purposely obtains pro
perty of another by threatening to: (1) inflict bodily injury on anyone or com
mit any other criminal' offense; or (2) accuse anyone of a criminal offense; or
(3) expose any secret tending to subject any person to hatred, contempt or ri
dicule, or to impair his credit or businessJ repute; or (4) take or withhold ac
tion as an official, or cause an official to take or withhold action; or (5)
bring about or continue a strike, boycott or other collective unofficial act
ion, if the property is not demanded or received for the benefit of the group
in whose interest the actor purports to act; or (6) testify or provide infor
mation with respect to another's legal claim or defense; or (7) inflict any
other harm which would not benefit the actor-


17.   That neither defendants' had offered Appellant the opportunity to send his

property out-side of the prison system (free-world).

13.   Plaintiff/Appellant avers that on JANUARY 27, 2017, that he had filed his
EMERGENCY GRIEVANCE No. 2017081661 against the Theft By Extortion in regard to

his "Thick Grey Legal Book" with an Orange Colored Oblong Shape Figure on the
Front Cover, containing 756 pages of different manuals .and case law.

19.   Appellant states:"That it is neither the job description or function of
'Safe prison' operation to take/confiscate certain property from inmates' with
out asking for some authorization property papers, and without issuing Confis-

                                     7 of 17
cation Offender Property Forms because to do so amounts to Theft By Extortion.

20.   Appellant avers, that on JANUARY 26, 2017, defendant WISE, had wrote a

disciplinary case against him (Appellant) under case number; 20170156288 and

charged said Appellant with the Possession of.Contraband, i.e., an "Eye Patch"

given to Appellant while at the JOHN B. CQNNALLY unit from the Medical Depart

ment; a "Hot Pot" that was accidently broken by a Security Officer during the

Statewide Shakedown at the JAMES V. ALLRED Unit; a "Black and White Composition

Note Book" that was received through the mail in the year of 1999, when at the

time, Inmates were allowed to receive 'composition note books, typing paper,

writing pads, envelopes etc; a "Religious Write-up" against another fellow mem

ber of the Islamic faith; a "Radio"; and "Prayer Beads," all of which was the

cause of the Appellant's lost of "Class in Custody from S3 to S4.

21.    Appellant had also filed his 'Notice' with defendant FRANCO, and explained

the miscoduct act committed by defendant WISE, in taking his (Appellant) "Thick

Grey Legal Book", and not giving it back to the Appellant because it was located

in another inmate's cubicle, and for not adding said book to the Disposition of

Confiscated Offender Property form.

22.   Appellant avers that the defendant FRANCO, is who 'graded' the disciplinary

case No. 20170156288 and is also the one who responded to the Appellant's Step-

One-Grievance No. 2017086852 which was submitted as Exhibit K attached to the

Affidavit in Support.

23.   Appellant avers that it is against the general rule to act outside the

scope of Jurisdiction and without Authorization of law, and outside the Protocol

of TDCJ for the defendant FRANCO,. to exceed the power conferred on her by law,

and that these acts committed by defendant FRANCO, is done with her knowledge of


                                      8 of 17
the defendants' WISE, and WILLIS'S "Theft By Extortion.

24.     Appellant avers that he filed his 'Step-One-Grievanee' No. 2017086852 on

FEBRUARY 7,,2017, against the violations' of his "Procedural Due Process

Rights" to have defendant. WISE,present during the Disciplinary Hearing, and to

have his (Appellant) "Written Statement" read into the disciplinary hearing Re

cord, and thus, showing that the Disciplinary Hearing Officer defendant MILLER'S,

violations of the Appellant's 'procedural due process rights' e.g., right to
be Confronted by adversed witness, and right to have Compulsory Witnesses in his

(Appellant) favor. See Exhibit K attached thereto Appellant's Affidavit in Sup

port.


25.      On FEBRUARY 28, 2017, defendant FRANCO, had responded to the Appellant's

'Step-One-Grievance' No. 2017086852 as shown in the Appellant's Exhibit K and

Affidavit at page 5, and is also attached hereto.

26.     On MARCH 7, 2017, Appellant had filed his 'Step-Two-Grievance' No- 2017086852

of the same; and on MARCH 31, 2017, CMARTINEZ , had filed a response       to the

Appellant's 'Step 2 grievance' as shown in the Affidavit in support, and is also
attached hereto,-as Exhibit N.


27.     Appellant avers that the defendant MILLER, had engaged in collusion with
the other defendants' to "deprive permanently" his (Appellant) private personal

property i.e., the said "thick grey legal book".

23.     On MARCH 10, 2017, the defendant SARBAttL had OPENLY admitted in response to

the Appellant's •Step-One-Grievance' No; 2017081661 that the Appellant would



Foot Note:(l) Exhibits A and B are the rStep 1 and 2 Grievances
No: 2015074971; 2015079421 filed against defendant WISE, for a
previous Religious Discrimination Act against the Appellant, and
threatening to get rid of some of the Appellant's personal property
See Exhibits B and C attached hereto as well.


                                         9 of 17
Not be getting the return of his Private Personal Property back to him (Appell
ant) i.e., the "thick grey legal book".

29.     On APRIL 6* 2017, a person named MARK ROTH, had responded to the Appellant's

'Step-Two-Grievance' No. 2017081661.

30.     Appellant had filed his 'step-two-qrievance' on MARCH 14, 2017, in a con

tinuance against the wrongful taking and unlawful detaining of his personal pro-

erty.


SUMMARY OF THE ARGUMENT:


        The above herein named defendants' acted outside their 'job descriptions'

and 'jurisdiction' assigned to them by law and by TDCJ protocol and policy by

wrongfully taking and unlawfully detaining Appellant's personal property, i. e.,

the aforementioned 'thick grey legal book' with a Orange Colored Oblong Shape

Figure on the Front Cover, and thus, deprives permanently the said Appellant

of his property.

ARGUMENT:


        ISSUE PRESENTED FOR REVIEW NUMBER ONE:


                     Is The Trial Court's Decision To Dismiss Plaintiff's
                     Lawsuit As Frivolous Before Conducting A Hearing
                     Reasonably Supported By Substantial Evidence, Consi
                     dering The Reliable Probative Evidence In The Record
                     As A Whole?


        According to the 11th Amendment to the United States Constitution which

reads in pertinent part:"The Judicial Power of the United states shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against

one of the United States by Citizens of another State, or by Citizens or Subjects

of any Foreign State;" the 78th district court and/or iudge only has 'one action'

as revealed by the Federal Rules of Civil Procedure Rule 2-only one form of Action

(Administrative), and Civil Actions can only be brought by the People and Not any

                                       10 of 17
level of government. The Judicial Powers of the United States Constitution Amend
ment 11th of FEBRUARY 7, 1795, effectively altered Article III Section 2 of the

Constitution. Plus* the court has No jurisdiction under Chapter 14 over the

Plaintiffs or People. No level of government has ever introduced into any court

action a real party in interest under rule 17 of the Federal Rules of Civil Pro

cedure .


AS A MATTER OF THE TEXAS GOVERNMENT CODE § 2001.174

        Review under the Substantial Evidence Rule or Undefined Scope of Review. If

the law authorizes review of a decision in a contested case under the substan

tial evidence rule or if the law does not define the scope of judicial review,

a court may not substitute its judgment for the judgment of the state agency on

the weight of the evidence on the questions committed to the agency discretion

but:

(1)     may affirm the agency decision in whole or in part, and

(2)     shall reverse or remand the case for further proceedings if Substantial

rights of the Appellant have been prejudiced because the Administrative findings,

inferences, conclusions, or decisions are:

(A)     in violation of a Constitutional or Statutory provision;

l(JB)   in excess of the agency's Statutory authority;
[(JC)   made throuqh unlawful procedure;
(D)     affected by other error of law;

(E)     not reasonalby supported, by substantial evidence considering the reliable

and probative evidence in the record as a whole; or

(F)     arbitrary or capricious or characterized by abuse of discretion or clearly

unwarranted exercise of discretion.


Foot note No. (2) On JANUARY 26, 2017, Appellant was called to the
STG'S office by both defendants' WISE, AND WILLIS, who both told
the Appellant that he would Not be qettinq his book back because it
was found in another inmate's cubicle.

                                           11 of 17
     In applying the substantial evidence test to the agency's decision, the

reviewing court is prohibited from substituting its judgment for that of the

agency as to the weight of the evidence on the questions committed to the agency

discretion. See Texas Health Facilities Com'n v. Charter Medical-Dallas, Inc.,

(Sup. 1984) 665 S.W. 2d. 446; Public Utility Com'n of Texas v. Gulf States Co.,

(Sup. 1991) 809 S.W. 2d. 201

1.   The defendants' and their representing assistant attorney general P. TRENT

PEROYEA, has alleged that the Beneficiary Muqtasid-Abdul: Qadir ,the living flesh

and blood man has failed to comply with the procedural requirements mandated by

the chapter 14.004, on behalf of the (All CAP) Plaintiff MUQTASID ABDUL QADIR ,

ens legis Strawman, Vessel,Corporate fiction, specifically, failed to exhaust

administrative remedies;/- to submit an Affidavit of previous lawsuits.

Question: "Do the 'Affidavit or Declaration of Previous Law Suits'submitted on

behalf of the Plaintiff MUQTASID ABDUL QADIR , Ens legis'not show that the pro

cedural requirements mandated by the Chapter 14 of the Texas Practice & Remedies

Code § 14.004 had been complied with/ along with a 'statement' that it was sub

mitted to the best of the Plaintiff's recollection, and that it was all   that the

plaintiff recalled at the time/ and showing that neither previously filed lawsuits

are substantially similar suits?"


2.   The defendants' and their representing assistant attorney general P. TRENT

PEROYEA, has alleged that the Beneficiary Muqtasid-Abdul: Qadir , on behalf of

the Plaintiff MUQTASID ABDUL QADIR , Ens legis failed to comply with the pro

cedural requirements mandated by the chapter 14.005 of the Texas Civil Practice

& Remedies Code.


Question: "Do the Affidavit in Support submitted by the Beneficiary, on behalf



                                     12 of 17
of the Plaintiff MUQTASID ABDUL QADIR , Ens legis not show a statement in refer

ence to the'dates' that the grievances were filed, and the 'dates' the written

decisions were received?"See attached hereto Appendixes B, C   L, ffl, K;209 S.W. 3d. at 266



5".    The 78th district court is an Administrative court that is set up under the

 Administrative Procedure Act of 1946. And pursuant to the Administartive Procedure

 Act S7 under the 79th Congress, and Title 5 U.S.CA. §§ 556 and 3105 and the

 Intent of the 1789 Judicial Act and the M.G.L.A. (Mass)C 30A, the 78th district

 court judge has been appointed as of the Administrative Law Judge under the
 Civil/Action case number 187,261-B.




                                       13 of 17
6.   As of the Beneficiary, I have Not expatriated myself from the Country of

the United states of America, and I am Not an Enemy Combatant of the State. And

as of the Beneficiary, I have brought the.suit' under the case number 187,261-B

under   the 'International Hague Treaty'which was signed in 1981 by the former

late United States President Ronald Reagan, and 'all courts' have signed onto it

 as well.   See the Legal Notice and Demand attached hereto.


7.   States that has signed treaty or expressed its consent to be bound is obl

iged to refrain from acts that would defeat object and purpose of the agreement.

See U.S. V. KUN YUN JHO, 465 F. Supp. 2d. 618. A treaty is generally self-oper

ating in that it requires no legislation by either Congress or the State. Amaya

v. Stanolind Oil & G as Co., 158 F. 2d. 554, cert, denied 67 S. Ct. 1191/ 331

U.S. 808/ 91 L. ed. 1828, rehearing denied 67 S. Ct. 1550, 331 U.S. 867, 91 L.

Ed. 1871. Treaty is a law of the United States of America to be given the same

force and effect as any other law. CORDONA V. STATE,, 973 S.W. 2d 412 A state court

order must yield when it is inconsistent with or impair the policy or provisions

of a treaty or an international Compact or agreement. See TH. GOLDSCHMIDT A.G.

V. SMITH, 676 S.W. 2d. 443

8.   The 78th district court had been provided with a copy of the treaty/legal

notice and demand under the civil action number 187,261-B on NOVEMBER 30,   2017,

along with with a notice of him being appointed as the Administrative Law Judge,

but still decided to grant the defendants' Motion to Dismiss by adoptinq such,

before Conducting an Administrative Hearing.


9.   The defendants' and     their representing assistant attorney general P. TRENT

PEROYEA, has alleged that the Beneficiary, on behalf of the Plaintiff MUQTASID

ABDUL QADIR , Ens legis claims lack a basis in law or fact.


                                       14 of 17
Question": "Do Appendixes L and M which is under the Grievance,number 2017081666,

IN THIS SUIT OF Replevin not show that the Beneficiary, on behalf of the Plain

tiff MUQTASID ABDUL QADIR , Ens legis claims has a basis in fact and law by the

response given by defendant MOHAMED SARHANI, vhich cemnstrates that there is also an

existing Property interest of a ligitimate claim of entitlement, and the showing
of the wrongful taking and unlawful detaining of the aforementioned Property by

and through filings of multible grievances?" See Bibicle Law at Exodus 22:1-2-3

and 4; the Texas Constitution Articles I, §§ 19 and 17; the United States Consti

tution Amendments 5 and 14; the Texas Government Code § grn _m7? and Common Law..


20.   The said Beneficiary Muqtasid-Abdul: Qadir , the sentient flesh and blood

man, on behalf of the Plaintiff (All Cap) MUQTASID ABDUL QADIR , Ens legis,

Strawman, Corporate fiction claims personal injury by Commercial damage or loss

by the defendants' wrongful taking and unlawful detaining the Plaintiff's personal

property and deprivation permanently of the same. Beneficiray has Standing and

is entitled to have the Court to decide the merits of the particular issues. See

WRATH V. SMITH, 422 U.S. 490, 498 (1975); UNITED STATES V. INTERSTATE COMMERCE

COMMISSION, 337 U.S. 426, 430; ALLEN V. WRIGHT, 468 U.S. 737, 751 (1984)


21.    The defendants' and their representing assistant attorney general P. TRENT

PEROYEA, alleges that their deprivation of the Plaintiff's property caused by

their misconduct, as state officials, do not infringe on the rights of the

Plaintiff's when there is an adequate state post-deprivation remedy, thus citing

MURPHY V. COLLINS, 26 F. 3d. 541,543 (5th cir. 1994); HUDSON V PALMER, 468 U.S.

517, 534-35 (1984); AGUILAR V. CBASTAIN, 923 S.W. 2d. 740, 743-44 (Tex. App.-Tyler

1996, writ denied); and the Texas Government Code § 501.007 all of which relates

only to the Lost or Damaged property.



                                      15 of 17
22.   Plaintiff negatively avers that there is nothing "in" or "on" the record

that shows his claim for LOST or DAMAGED property within the Complaint in Re

plevin or Affidavit in Support. Plaintiff avers that his claim concerns the

Wrongful taking and Unlawful detaining of his property which. .:>_-.none of the

above authorities and code relates, and that his claim is "deprived permanently"

which is by definition "Theft by Extortion."

RELIEF REQUESTED


      Plaintiff seeks relief in the provisions of the Texas Government Code §

2001.174, and request also for the Court of Appeals to take Special Judicial

Notice of the Facts as a Whole in relations to 2001.174 sections' (2) reverse

and remand for further proceeding; (A), (D), and (E). And Judicial Notice that

it was/is a Complaint in a Writ of Replevin that was filed and Not a 1983, and

that the Plaintiff's property is 'taken and detained' in violation of a federal

and state law or constitutional provision or treaty; Judicial Notice of the

Administrative Procedure Act S7 under the 79th Congress and Title 5 U.S.CA.

§§ 556 and 3105 along with the JUDICIARTY Act of 1789 and the M.G.L.A. fflMass)

c. 30A;Judicial Notice that the Plaintiff has given "Security in the form of

a Surety Bond in Replevin"; Judicial Notice of the 11th Amendment to the United

States Constitution Article III section 2 of the Constitution; Judicial Notice

of the Extortion Law under Title 18 U.S.CA. § 781 et seq. and § 1951; judicial

Notice of the Texas Constitution Article I, § 19; and Judicial Notice of the

United States Constitution Amendments' 5 and 14; and Judicial Notice that all

that the Plaintiff wants is the return of the aforementioned "Thick Grey Legal

Book" and nothing more, beside a ruling on the merits of the particular issues.

PRAYER:.


                                   16 of 17    Beneficiray/Third Party Intervenor
                                               Authorized Representative


                                               on bfehalf of MUQTASID ABDUL QADIR^
                                               ens legis
                                       VERIFICATION

                            (
I, Muqtasid-Abdul: QadirM:*>
                                                        on behalf of MUQTASID ABDUL QADIE*£>,
                                                        Ens legis Appellant

CC/M.A.Q.

CC/Assist. Atty. Gen. P.TRENT PEROYEA

CC/Second Court of Appeals




                                        17 of 17
N.-J




       APPEMDIX   A
                                                                                                         Patti Rores
                                                                                                        District Cterk
                                            AP*:>3tfDIX A                                      Wichita County, Texas

                                                                                                  Fran Findlay
                                    CAUSE NO. 187,261-B

Muqtasid Abdul Qadir,                                           In the District Court of
       Plaintiff,
                                                §
v.                                                              Wichita County, Texas

Malcolm A. Wise, et al.,
       Defendants.                                              78* Judicial District


                                     FINAL JUDGMENT


       On this day came to be considered Defendants Malcom Wise, Justin Willis, Arlcne Franco,

Cody Miller, and Mohamed Sarhani's Motion to Dismiss Pursuant to Chapter14ofthe Texas

Civil Practice & Remedies Code. It is hereby ORDERED that Plaintiffs entire suit is

DISMISSED AS FRIVOLOUS and for failure to complywith Chapter 14of the Texas Civil Practice

and Remedies Code. The court denies all reliefnot expressly granted in this judgment. This (Order

disposes of all claims and all parties to this suit and will operate as a FINAL JUDGMENT.


                                                Jan.
       SIGNED on this tl ic        dav of                       .,2018.




                                                            Is! Barney Fudge

                                                    "JUDGE PRESIDING




                                                                          N*«£'A C >\




                                                                                            fit -J4£j>4
APPENDIX B
                                                                                                            =3x


                                 Texas Department of Criminal Justice                              OFFICE USE ONLY


                                                         OFFENDER
                                                                                           Grievance #   ,Wfmm 1
                                                                                           Date Received:       \mz2
                                  STEP1              GRIEVANCE FORM
                                                                                                                 MAR 0 3 201*
                                                                                           Date Due:

                                                                                           Grievance Code: .

Offender Name: MUQTASID A QAPIR                               TDCJ #243563-                Investigator ID #:      -1456
Unit: A/i.TKR)                          Housing Assignment:   18-R-55                      Extension Date:

Unit where incident occurred:            ALLRED                                            Date Retd to Offend    m    27 2015

You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing.
Who did you talk to (name, title)? Sgf- _ Ta/jford                      .                        When? .Tannery Q, 9015
What was their response? —Go Back to Your Buildinfi                         •• ,       .       - .         '.   '
What action wastaken?               ,         None                                 2
State your grievancein the space provided. Please state who, what, when, where and the disciplinary casenumber if appropriate
                       -3B*                                   nESUnMTTTfT)
              V*
     Thp basis of this f4ripvanr.p -is against fiffir.gr Wisp's art nf Mi .sr.nndiirf hy tbrnsfing
forth his authority to snpprspdp thp "Rpliginns FrPPHnm Ti t i m hinn Art;" thp Offirial I ayin
Pass and the. Olipppr .Shavp Pass pprsrriptinn/flirpr fi on.pl On Friday. Tannary Qt 701 S^ pnH at
Pxar.tly 1'!^ p.m. ; Offirpr Wisp prpypnfpd mp frnm passing thrmigh thp A-Turn nnt gats tn qtfpnd
my.   Rpliginns Tnmah .Sprvirp bpransp nf his Hi sagrppmpnf frmth fhp pgrgtrribpri 1onoth nf mV ftggrd.,
nf which IS always Vppt in OnmplianrP with thp Mpdirql Pnliry ITpnn roqifpgt^ T had prpcpntpd
both my f.Hpppr Shavp Pass and my fiffirial Tayin fnr TiTmah ^Prxriwp tn Pff-Jnor Wisp                                  Piffinpr
WJSP thpn ask-pfi mp • "Whpn was thp last timP ynn sha^PH " and T stafpd Saturday and jnct thi c
morning (January Q, 701 S) and that my disability tn sha^P my fac-e as flngp qg T r^r- ho WQ'.lld
llkp f^nnnt he Hnnp wifhnitf pausing mysplf tn suffer frnm pyfrprnply Targo Tumps iinHornogrh my
facial skinj and nnt wmrbmif ranging damagP tn my farial gb'n hy flmnroc nfficpr Wi go ctqtpd-"
T'frffrinnt lptting ynn gn tn ynnr layin nntil yon snavp all nf thp hair frnm ymir fane " T then
bad a.skpd Offirpr WlSP tn Call—fnr a RanWing OffiVpr and ho roft^Qod *r> ^^ gn-, "'" stafpd fhfrf T
WOnld write his misrnndnrf np; ^Tir\ hP thrpafpnpd tn send mo tn Mn 11 hinlding and ho cfatod-
T Hnpp That Ynn HflVP A Tnt Of Prnpprty JWaiisP TMl Spp Ahnnt r^»n-Aiho ttid Of Snmgg. nf Tt Fnr
Ynn." T statpd tn Offirpr Wisp rpppatedl.y, that T wanted to address thp mattpr nf attending my
Religions Sprvirp,—and Offirpr Wi sp rpplied- Just wait a few minntps Thp prnppss nf waiting
WPmt nrij PVpry 1S miniifPS , until ?-0S OT.^nrV P M ) thp liimah Rpligi'nns Ze>y~xrir& wag r.uor                               Thpn
Offirpr Wise had gnne and said a few words tn %t. Tadford who told mp tn gn back to the buil
ding wirhmit rp^twing. what Officer Wise had done
  ft n ft a   Q   f>
                                                                            JAW 2 2 2015
 4HW          ^   ^     *aUi*S




1-127 Front (Revised 11-2010)            YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                    (OVER)


                                                                                                                         Appendix F


                                                                                                                                      J
     SfcM 2 2 WIS
                                                                                  ; •                                                                        •.
       J                                 ...      4
                               ,r,
                                                                                                                                                                     ,' «

                                                                                                                                                              , "-T-             '
            m r*;          -     •   i . ". „,J
                                                                                                .




            '-K
                                                                                                                                             1


            1 .'    v "




                                 -   T    -




     8AM P 9              Witt

Action Requested to resolve your Complaint.
                                                                           shmild ha\m bppn nn .Tan. 13. 701 5; and Offirpr Wi sp. to re-

 snprt mv Rp"| i ?i nus Sprvi'"^ f,avi,ns .and mv 01 inner Shavp Pas.sd                                                     ,flft*s O /?D^                                          Date: Jannray 1% ?01 S
Grievance Response:



                          THE INVESTIGATION OF THIS GRIEVANCE IS COMPLETE. OFFICER WISE ACTED APPROPRIATELY
                          REGARDING HAIR GROWTH ON YOUR FACE WHICH WAS NOT COMPLIANT WITH YOUR CLIPPER SHAVE PASS
                          FROM THE MEDICAL DEPARTMENT. HOWEVER, YOU REFUSED TO COMPLY WITH THE ORDER TO RETURN TO
                          YOUlLBUILDING TO SHAVE. NO FURTHER ACTION IS WARRANTED.




                                                                                    ' JAfts*rS ANDERS
                                                                             k ASSiS'.aMT WAFiwliii'%
Signature Authority:.                                                                                                                               natefp ? 7 7015
If you are dissatisfied with the Step                     , you maysubmit a Step 2 (I-I28) to the UnitGrievanceInvestigatorwithin 15days from the date of the Step 1.response.
State the reason for appeal on the S                  Form.

Returned because:                                     this form when the corrections are made.

f~l 1. Grievable time peru^hasexpired.
I~l 2. Submission inexcess of 1every 7days. *                                                                                    OFFICE USE ONLY
                                                                                                                       Initial Submission           UGI Initials:
l~| 3. Originals not submitted. *
                                                                                                                       Grievance #:
Q 4. Inappropriate/Excessive attachments. *
                                                                                                                       Screening Criteria Used:
Q 5. Nodocumented attempt at informal resolution. *
                                                                                                                       Date Reed from Offender:
|~) 6. Norequested reliefis stated. *
                                                                                                                       Date Returned to Offender:
l~l 7. Malicious use of vulgar, indecent, or physically threatening language.
                                                                                                                       ^Submission                  uGl Initials:.
|~| 8. The issue presented is not grievable.                                                                           Grievance #:
I~l 9. Redundant, Refer to grievance #                                                                                 Screenine Criteria Used:
l~l 10. Illegible/Incomprehensible. *                                                                                  Date Reed from Offender:

r~7| 11- Inappropriate. *                                                                                              Date Returned to Offender:

UGI Printed Name/Signature:                                                   ______^_                                 ^Submission                  UGi initials:.
                                                                                                                       Grievance #:
Application of the screening criteria for this grievance is not expected to adversely                                  Screening Criteria Used:
Affect the offender's health.
                                                                                                                       Date Reed from Offender:

Medical Signature Authority:,                                                                                          Date Returned to Offender:


1-127 Back (Revised 11-2010)
                                                                                                                                                                     Appendix F
                   'JzXhtkU C                                       <0> ripvi'. i -*-' o                 APR 3 0 ZUtt

                                                                                                        OFFICE USE ONLY

                           Texas Department of Criminal Justice
                                                                                                  UGI Reed Date:      MAR 1 9 2015
                        STEP 2                                    OFFENDER                        HQ Reed Date: \
                                                     GRIEVANCE FORM
                                                                                                  Date Due:

Offender Name: MTqrrASTn a nArvro                                 TDCJJ^/^^                       Grievance Code:

Unit: AT.T.RFT)                    Housing Assignment: j_g_^_5g .                                 Investigator ID#:           . \%m
Unit where incident occurred:         AT J .red                      • • • •. •                   Extension Date:




         You must attach the completed Step 1 Grievance that hasbeen signed by the Wardenfor your Step 2 appeal to be
        accepted. You may not appealtoStep 2 with a Step I that hasbeen returned unprocessed.

Givereason for appeal (BeSpecific).     / am dissatisfied with the response aiStep 1 because...
       This Sl-pp-Two-Grievance No.201507%21 is against tho So-Callcd investigation allegedly
conducted by Assistant Warden James Anders. Assistant warden Anders intentionally failed to
conduct even a reasonable investigation into the matters within my 'Step-One-Grievance', and
only take side with Officer Wise's fabricated statement which do Not conform with the apparent
fates of the matters. Had Assistant Warden Anders actually conducted an apparent investigation
into these matters as authorized and required by the "Standard of treatment of Prisoners"
Standard 23-1.2(a)(iv)-(v), andr(b).t(iJ(^i)^Jie*^ould.have discovered that'"'the growth of my
—                                            •V/Vy,''! "•* *» "                   :                                      ,_
Beard was Compliant with my Clipper Shave Pass and that Officer Wise Refused to Call for Rank
                                                                                                       „s.    * \
                                                                                                                       ..n
upon my Request; and-that had I refused to return back to my assigned building at' the Order
of Officer Wise, he Officer Wise would have Not let such a matter go without writing raaeaa
disciplinary action for some type of punishment for failure to obey an5Orders and that had
Assistant Warden conducted a reasonable investigation he would have also discovered that*
Officer Wise intentionally and knowingly violated the Establishment Clause of the First
Amendment to thewUnited States Constitution'Amendment 1, by his preventing me from attending
my Religious Service regardless of his prejudice against Islamj and he (Assistant Warden
Anders) would have further discovered that Officer Wise deliberately had me standing"outside

in the Cold weather for the whole time until my Religious service was over, and then he
(Officer Wise) decided to persuade Sgt. Tadford to order me to return back to my assigned •
building, in which Sgt. Tadford did, and Not Officer Wise. Officer Wise knew that he had
deliberately Dishonored the Official Lay Pass to my Religious Service and in$dOfficial Med&cal
Clipper Shave Pass which was his reason for Not calling for Rank in the first place.

1-128 Front (Revised 11 -2010)           YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                         (OVER)

                                                                                                                                AppendixG
      Ti-n? ft c vAy,

             r   v ,

Offender Signature: _^_JAUf^Tf^Cd) fa ££>/fig^                                        Date: A/a-rL.

GrievanceiResponse:,

                                                                                                                                                     ^>



                                                                                                          April 3ty W**4


                                                 action warranted.        denial. Noevidenc"o^T'aPPr0prla^
                                                                                        to of staff rmsconduct or

                       i'-




                                                                                                              APR1320J5

Returned because:        *Resubmit this'form when corrections are made.                          OFFICE USE ONLY
                                                                                 Initial Submission                             CGO Initials:

IZ1   1.   Grievable time period hasexpired.                                     Dale UGI Reed:

D     2.   Illegible/Incomprehensible.*                                          Date CGO Rccd:

                                                                                   (check one)        Screened         _        Improperly Submitted
ID    3.   Originals not submitted. *
                                                                                 Comments:
D     4.   Inappropriate/Excessive attachments.*                                 Date Returned to Offender: •                                        .,




•     5. Malicious useof vulgar, indecent, or physically threatening language.   2nd Submission        '' "    .-"             CGO Initials:

                                                                                 Date UGI Reed:                O
•     6. Inappropriate.*1                                            \
                                                                                 Date CGO Reed:                    I
                                                                                    (checkone) _      Screened '                Improperly Submitted '
                                                                                 Comments:                             ;

CGO Staff Signature:                                                             Date Returned to Offender:. •*••
                                                                                 3rd Submission                  £.            CGO Initials:

                                                                                 DateUGIReed: —                 •V         -            «r,,„-,-»


                                                                                                                                *   "   v* * •   .   ' . 1 . '
                                                                                 Date CGO Reed:

                                                                                 ,.. (checkone) " ' Screened,[.' " Imprgperly^Submittea"
                                                                                 Comments:       ..      - •    -..

                                                                                 Date Returned to Offender: ..•.••*.,-••••.,.



 1-128Back (Revised IU2010) >. .                                                                                               Appendix G
APPEMDIX   I
                e Texas Department ofCH^L^ijiStice                       'OFFICE USE ONLY
                                                                   Grievance #v
                   CTFDi                   0FT®it5ER                              .JAN 31 201?
                     A—                GME\^           FORM
                                                                   Date Received:

                                                                   Date Due:        MAR 1^ 201/.
                                                                  Grievance Code:
 Offender Name: romTASTn a. n&rvrg
                                             -JPCJff 743353       Investigator ID #:   1-1456
 Unit: ALLRED
                           Hooding Assignment:                    Extension Date:
 Unit where incidentoccurred: allred      *~J (3 4\^B             Date Retd to Offender: HAR 10 2017




                                          ----——-—--• -• •-- _: When? ^Janaarvl 25 ( 2Q12.
 Whatwas fteirrespon^Ydur Book wai-initially  fgurg^^ag^gS^fcg.


B» basis of WqAWflrtiwnrr ^nr^-^ ^p^nn., a.a.^ ;„, _.ft                                      _
a^n to search ,0-3-37 cubicie. offjoer ^^'"11^1 I? S"^.^!! »-
^^*J~*             "> ^*—      he ^;    Tt wwLlCw      I, -  ^,    :.-TT-^
2015079421. afrere „s » law, ndes, po,iriM, or r^,,^ nronibitinc on0 „h„ ._—
xng or loaning another inmate hi. Pook for educational pnrroses. ^ n.1^ cL^ZTT]^
Hul^o Johnson v. Avery 393 O.S. «», 490 m^SSW^ Offi^.^, MwBt J. w
intentionallY.knowinqly failed to Put or include-my-Thick ^^. onto >ho ,t^~T]-
Mycontains: Law of Autnorjt.v: ^ h^pc, ^ ,T,^0.Dt.^£ pf c!^^ aj^^,,,,,.- "
ftsrend, case Citings, «E.,1^ ha. an ORA^ QMong tWe on^^T^^^mfe
I had asked innate rhomas while in the presences roth officer Wise ^-„,,,„ for ^ ^.^ '
* ny book/ then officer wise said W me see the Kook and I gave it to:him. ^d said ^j^.^
>n all sxdes of the book; and offir-er wise asked ^ for my in affi^t,on;o£ ^ ^h^ —
rf my assertion. Then after a moment, officer wise had carried » ,w* ^ to ^ ^,yl0| .„ .
ft. tire, 18-R-55 put the hook on my bunk and retted back to x, K,^ to geh ^^m hQ ^ '
^gan to conduct a search in my rnhicle. The^nf^,.^  "/!*•'. .officer Wise's statement to me was" I Hope That You Have a Lot Of Property Because
  See About Getting Rid of some Of It For'You." And that he is now a part of Safe Prison, he3s"
  allowed himself to be above the law. There are No records of any wrongs acts, violations,
  fraudulent filings/ or harm done to anyone by me from the Sheriff/ District Attorney/ State ;
  Attorney General's Office, County Attorney, Police Departments etc. "The Only excuse used for
  Not returning my book bacJc^to me is that it was initially found in 37 cubicle." jMi ° l *-hxi
        31 201?            •;/•                       .•-                    •:    ..  .       ,      '•'••«,-                 „«,«'
  I am requesting for a freeze/hold on the cameras recording the incident on January 25/ 2017
  while^at 18 Dorm R dorm 37 and 55, and that my be retuned back to me.                                                                                           ill
                                                          ^V^'^tteFfc:-                                             Date:      January 27,               2017

Grievance Response:                                                                        ' .•                   '"'. ,«'.',.,*.- -•                        ....->.--
        • The investigation ofthisgrievance is complete.The book in questionwas found in anotheroffender's
           possessionwith your name on it Ii wasappropriately confiscated due to containing sovereign,citizen
      •- • material,in which you*are not"allowed to possess. Additional contraband was found in your possession
             and wasappropriately confiscated on said date. AH. ofthese things were explained to you, andyou                                                                         •-i
          .. received the appropriate disciplinary for such. Furthermore, there was no evidence foutfd to suggest
             employee misconduct by Officer Wise and-or any other staffmembers ofthe JAtSPPO (James V. ♦■
             Alfred Safe Prisons office). The items in question will npt.be returnedto you. This is for your
         .. information. No further action is warranted."                                                                                                                            .       I
                                -.t£:v




                                                                                                                                                             MAR 10 2017;-?
 Signature Authority:                                                                                                                         Date:
 If you are dissatisfied with the Step 1 response;                       (1-128) to the Unit Grievance Investigator within 15days from the date of the Step 1 response.
 State the reason for appeal on the Step 2 Form.
 Returned because:            * Resubmit this form when the corrections are made.
                                                                                                                               Mohomed Sarhani
nT~l''Uw^"/°*faht""*il'"*^P'*""fi 'hQg JMrpbg**'—w~
                                                                                                                               Assistant Warden4
 ("12. Submission inexcess of 1eve^J7;days!..^::ii                                                         W'^m OFFICEUSE ONLY ^'"'
                                                                                                            .-.Initial Submission          .• UGI Initials:                      _ • ...
"PT3?*Cftiginalsnot submitted.'
                                                                                                                "GTievance #:" ~                     .                   -   -           •
 I~|4. Inappropriate/Excessive attachments. *              .;|;\ .
                                                                                                                Screening Criteria Used:                                         •
 E]5. Nodocumented attempt at informal resolution. *
                                                                                                                Date Reed from Offender:
 PI 6. No requested relief is statedl" *'*
                                                                                                                Date Returned to Offender:     """
 f| 7. Malicious use ofvulgar, indecent, orphysically threatening language. *
                                                                                                                l^nJim^sioji                  UGI Initials:.
 Q 8.; The issue presented isnot grievable.V.              ~~ '"'• •*"
                                                                                                                Grievance #: ____^_
 l~l9. Redundant, Refer togrievance f^        •_                ••                                              Screening Criteria Used:
 l~l 10. Illegible/Incomprehensible. * «                        . .•                                            Date Reed from "Offender:
 Q 11. Inappropriate. *                 ,                                                                       Date Returned to Offender:' * "          "   ""

UGI Printed Name/Signature: ___„_                                          ____                                 ^Sffvmi^iPn                   {jgi Initials:.
                                                                                                                Grievance #: ____
Application of the screening criteria for this grievance is not expectedto adversely
                                                                                                                Screening Criteria Used:
Affect the offender's health.              _.    . __..    .'_.      _
                                                                                                                Date Reed "from" Offender:
Medical Signature Authority:                                                                                    Date Returned to Offender:

1-127Back (Revised 11-2010)
                                                                                                                                                                    Appendix F
APPSNOCX M
                 £\Hx«:r/<           m_

                                               P&&M&&L -'M
                                                                                         APR 2 02017
                                                                                                   OFFICE USE ONLY

                           Texas Department of Criminal Justice                              Grievance
                                                                                                         ^\tcSU>\
                                                                                             UGI Reed DatjJAR 1 5 2017
                        STEP 2                                OFFENDER                       HQ Reed Date:
                                                                                                                        17 2017
                                                   GRIEVANCE FORM
                                                                                             Date Due:           ( /^\ 1
Offender Name: MOOTASID A. QADIR                             TDCJ# 743563                    Grievance Code! 3\f3*»
Unit: ALLRED \f            ••      Housing Assignment 7-G-48-B                               Investigator ID#:     am.
Unit where incident occurred: ALLRED                                                         Extension Date; _



      T.J&mjrms.t.attach the completed Step I Grievance that has been signed by the Wardenfor your Step 2 appeal to be
         accepted. You may* hot dp'peaTto Step 2 withd Step I thathas beenreturned unprocessed.

Give reason for appeal (Be Specific). - / amdissatisfiedwiththeresponse atStep 1'because... '•'          7 "        *
This 'Step-Tow-Grievance' is submitted because of the 'Unclean Hands" findings of Assistant
Warden Mohained Sarhani lpiti; the "Emergency Step-One-Grievance" Notf -2017081661 wherein Assistant
Warden Sarhani*' did then and there Knowingly/•Intentionally/, and^willfully ignored Safe Prison
Officer Wise's, misconduct in violating the TDGj-qiD Policy and Regulation of Issuing Confis-
cation papers whenever taking inmates' Property tor whatever reason(s). Assistant Warden Sarhani
knew or shouJd have known via proper and meaningful investigation/ that Officer wise/ only used
his position to retaliate against me because of a previous matter as set out in 'Step-one-grie
vance' NO. 2015079421. Assistant: waroen sarnani, ratner tnan conducting a proper and meaningful
investigation by 'review of the camera1 on that>'dater/January 25/ 2017)/ to ascertain if my
book was actually found in Thomas's,cubic (as in something search out or looked for)* he only
adopted the tabrtcaTe^conflictlnq lie(s) told to him. There is No Law enacted by the State's
Legislature Prohibiting me or anyone else/ from having any such material for reading or studihg
and there are No Posted Rules as such as Inter-Office communication (IOC) anywhere, e.g.. No
Posted rules or laws at No. 1 bldg.. No. 3 bldg./ No. 4 bldg./ No. 7 bidg>, No. 8 bldg./ No.
18^x>rm, No.-19^Dorm/ No. 10 bldg., No. 11 bldg./ No. 12 bldg./ nor at High.security including
the, Unites LaW Libraryr;nSot^how^was;=I^upnofied.^ci have known of such prohibitions) prohibiting
me from having any possession of such ma^erialTsf7"Tta                                                                        Case-.~**,
for possession of such material if I am Not to possess it? And why wasn't I informed of the
nature and cause of such if there are Rules,                     Policies, Regulations or Laws? Assistant warden
        li   suggests that things were pxplain^d to me about these matters. My positionI isT whenr^^
where, and how prior to the taking of my Book? And by whom? Iwant my book back inot my4possessior




I-12S Front (Revised 11-2010)           YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                    (OVER)

                                                                                                                         Appendix G
Offender Signature: MU&Tfl%Zti           A*      GpftXZfi.                        Pate: M*~*l *%> ~3g>*7
Grievance Response:




                  ^^^wftj-M—^wrr"^—




      Your Step 1 grievance investigation and response has been reviewed by this.office and found to be
      appropriate and correct. You were properly advised in your step 1 grievance response. No evidence of
      staff misconduct, retaliation, or policy violation found; therefore no further action warranted.




                                                     MARK ROTH
                                                                                                   APR 8 8 201?
Signature Authority:,                                                             Date:


Returned because:       *Resubmit thisform whencorrections are made.                         OFFICE USE ONLY
                                                                             Initial Submission              .    CGO Initials:
D 1. Grievable time period has expired.                                      Date UGI Reed:                           '.    -
                                                                             Date CGO Reed:
ni.2.;^e^it»IeflHcon3j>i^emiblcT,*"~'
                                                                               (check one)      Screened         ..Improperly Submitted
O 3. Originals notsubmitted. *           .^
                                                                             -Comments:                • —
O 4. Inappropriate/Exeessive attachments.*                                   Dale Returned to Offender.,

D 5, MaMcious use of vulgar, indecent,-or physically threatening language.   ^Submission                         CGO Initials:.

                                                                             Date UGI Reed:
IZI 6. Inappropriate,*
                                                                             Date CGO Reed:

                                                                               (check one)      Screened         ..Improperly Submitted
                                                                             Comments:

                                                                             Date Returned to Offender
CGO Staff Signature:
                                                                             ySubmfeffjojj                       CGO Initials:
                                                                             Date UGI Reed

                                                                             Date CGO Reed:

                                                                               (check one)      Screened          .Improperly Submitted _
                                                                             Comments: •' - -   •" •   -

                                                                             Date Returned to Offender.
APPENDIX K
                                 DCHTBlT            K APPENOK K
                                                                 '•* '
What action was taken?               NONE~~                 "" ""••-'"•                           "            ' ~                   ~~ ~~~-:                '

State your grievancein the space provided. Please state who, what, when, where and the disciplinarycase number if appropriate
    FffiOBMIf                          ' DISCIPLINARY CASK NUMBER 20170156288
      The basis of this l?Step-Ohe-Grievancen'is against the violation of my Procedural Rights1
to have officer ffise/.- called into the .'disciplinary hearing' for questioning: and to have my
 "Written Statement" introduced into the disciplinary hearing record under the above case number.

      The Disciplinary Hearing Officer, Caot. Miller, under thp above case nimiher threatened to

increase„.the Pmiiahnent-against- me if I chose to-request for officer Wise/ to. attend. the hear
ing for questioning, concerning whether or not, he (Wise)had asked roe for my Property Papers
oefore confiscating my property on JANUARY 25, 2017; and to have iny..'written statement' intro
duced into the 'disciplinary hearing record. The Texas constitution Article 1,5 10 provides:                                                             •
"In"all criminal prosecution; the accused shall be confronted by witnesses against"him. Seealso
Federal ^coraji^ti^                               to the United States Constitutiont rmdpr the ^mf»• afoffeflaiA^
r^njatitMiaQDa^ ™y Eight ™* violated bv the DHO'a threatening to increase the punishment if T
introduced my "Wrtten Statement" into the'Disciplinary Hearing Record. My 'written statement Vt
is my Declaration which contradicts Officer Wise's, pefraudinga? and"also violates my Procedural
Right to have Compulsory Witnesses in my favor; My 'Property Papers' are niy 'witnesses/' but '
the DHO refused to accept and review them. The Disciplinary Hearing Audio Recording will reveal
that-I only pled 'guilty' to the Possession ,of the Radio' per se, and will also reveal that
the DHO did threaten bo increase the punishment if I had requested for officer,Wise's,.presence
at the hearing, and that if I wanted my 'written statement' introduced into the hearing record.
      The Standard on Treatment^of Prisoners, Standard 23-1.1(d) provides:"Correctional author-
ities should respect the human" rights and dignity of prisoners. No prisoner should be subject
to Cruel, inhumane, or degrading treatment or conditions;- Standard 23-L.2(a)(iv) In order to ,.
effectuate these principles, correctional authorities should provide prisoners with: freedom
•'•;FEB'0£-#}fl'                .^ •.:=,,..,:^, .     . ..,^,^,,,.v.,^,^^,;,^.,,-.,,,, ,,„,«• • \ h •••^rg'(v§                                  I8'h=-•"•;
1-127 Front (Revised i1-2010)        YOUR SIGNATURE IS REQUIRED ON BACK OFTHIS FORM                                            ,.,';'.*       (OVER)
  from staff: harassment and invidious discrimination,
                                                                                                          FEB'o^eii .
  r*r& Pi 0 *?nil




     FEB o y >

^^r^g^n^ln^                                                              hearing Audio Recording be reviewed by acoa^tent impartia
 •                                                                                                             .•.....-■■.,.♦■...                                         «v\\
  Authority, and this case be overtruned, and if-any puniafament-Ja^nnprpd^ ,,^^Ml^lo^^^^~^a^^A^fe'lf:



Grievance Response:



             Your allegations were considered THowev^                                                        shows that
             sufficient evidence was presented at the hearing tojustify thefinding ofguilt and thepenalties imposed by
            .the disciplinary hearingofficetrNo significant.procedural or technicalerrors were noted:




                                                                                                                                                          mar Ivan
Signature Authority:                                                                                                                        Date:
If you are dissatisfiedwith the Step 1 response, you may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15days from the date of the Step 1 response.
State the reason for appeal on the Step 2 Form-""" • • • . . « - * •           -                      ~                  t                                . .-• •.. w _
Returned because: -- • •* Resubmit this form when the corrections are made.

-Lji. Grievable time pe^                                                                      $.!f-->.W

 l~l 2..Submission inexcess of 1.every'7 davs.; *•*-' -: .        '         '-.-*_«»•                            ...     OFFICE USE ONLY
                                                                                                             Initial Submission " ~          UGI Initials:
I~l 3. Originals not submitted. *                      '.'v •          .....'••.•
                                                                                                           _" Grievance #:
["*} 4.-InarjDroDriate/Excessive attachments. *.  __                          ~
                                                                                                             Screening Criteria Used:
V\ 5. No documented attempt at informal resolution. * .
                                                                                                             Date Reed from Offender:
Q 6.~No requested reliefis stated. **
                                                                                                             Date Returned to Offender:                   •   -
n 7.*Malicious use ofvulgar, indecent, orphysically threatening language:'- *
                                                                                                             -L^Sttfamission                 c.ci initials:.
PI 8..The issue presented is not grievable. ~7~~Z .            . ~? ..." "'I
                                                                                                             Grievahce"'#:v '.'"...' "   " r" """"'*"'*"" "~" *"
'0 9-. Redundant, Refertogrievance i •"'-'                   -*' '*•           _                             Screening Criteria Used:
n •10-•Hleeible/Irjcomprehensible. ^ . •;. .-                          .-..•.*'                            - Date Recdfrom Offender:
PI II. Inappropriate. *             ,                                                                        Date Returned to Offender __
UGI Printed Name/Signature:                                                              '"                  2^SjUm__l_a                    UGI Initials:.
                                                                                                             Grievance #:       '                  "
Application of the screening criteria for this grievance is notexpected to adversely
                                                                                                             Screening Criteria Used:
Affect, tjie^offender's health.             ,,.-.-
                                                                                                             Date Reed from Offender:
Medical Signature Authority:                                                            __                   Date. Returned to Offender:

1-127 Back (Revised 11-2010)
                                                                                                                                                                   Appendix F
APPEMDIX N
           Exwr&r a/
                                                       APPENDIX N                                APR 1 12017;
                                                                                                      OFFICE USE ONLY

                            Texas Department of Criminal Justice                               Grievance*   ,2onomte
                                                                                               UGI Reed Date:
                                                                                                                    .HAR0 3 81T
                         STEP 2                                OFFENDER                        HQ Reed Date
                      •RadU r, An^£WEVANCE FORM                                                            4o8
                                                                                               Date Doe: _Qii
                                                                                                                            ^tW-
  OffenderName: MUQTASTn A. na^rp                                                                                   L
                                                              TOO #743563                      Grievance Code;
                                                                                                                        a
  Unlf allred                        Housing Assignment* 7-G-48-B                              Investigator ID/fc       10742
  Unit where incident occurred: allred
                                                                                               Extension Date:



   •~~--~J&iMmLmIinary:,^Hearihg Audio Tape Recording' under^^ piscipliaary^jCasfi^ustoer^:
  20170156288 reveals that the DHO openly stated to me that if I wanted to have Officer Wise,
 present at the hearing, and if I wanted my Statement read into tne Record, he (DHO). would-in
 crease tne PTanisnment: against: me. Ifat this is Not what AssibLeUiL-WdLOeii A. Fi-auiui refers to
 in her response to my step-one-grievance . she somehow, Compounds the initial Procedural
 Errors by.Creating her own egregious error in first being tne vone person1 who Graded the,—
 Disciplinary Case to being a Major case agaangt me, and then turns ilyhL aiuimd and Deny .any,
 Relief in my 'Step-One-Grievance1 witn hef response.—Talking afljuuL a Classical! case of being
 judge (grading the case), jury (watching the enforcement of disciplinary being carried out),
 and executioner (lowering the guilotine by dropping the heavey blade down on its victim), and
 thus, demonstrating bias and prejudice against me.




1-128 Front (Revised 11-2010)          YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                       (OVER)

                                                                                                                            Appendix G
#*•




 Offender Signature: N(U£^*t*.tf                                                         Date:      March 7,       2017

 Grievance Response:


                                                                                                                   -fitr#*£?~



               Major Disciplinary Case #20170156288 has been reviewed. The disciplinary charge
              was^appropnatef^fpr the offerise and the guilty verdict was .supported by a
              preponderance of the evidence. All due process requirements were satisfied and the
               punishment assessed by the Disciplinary Hearing Officer (DHO) was within agency
               guidelines. Records indicate that you were present at the hearing and plead guilty;
               furthermore, you failed to present any non-frivolous evidence at the hearing. Your
               failure to present non-frivolous evidence to contradict the. Disciplinary Report,
               permitted the report to be the only evidence necessary to find you guilty at the
               hearing. No further action Is warranted In this matter.                                         ' **"'




 Signature Authority:.
                                          c. MArrnMi
                                                                              fy                                                  Date CGO Reed:

                                                                                                (check one)    Screened       J mproperry SubmiUed
 tU 3. Originals hot submitted. *   ^
                                                                                             Comments:                  __
 D 4. Inappropriate/Excessive attachments.*                  =                               Date Returned to Offender..
 LJ 5. Malicious use of vulgar,indecent, or physically threatening language.                 2°^Subm^oQ                      CGO Initials:
                                                                                             Date UGI Reed: • -.
 d 6. Inappropriate.*          ;'             •v
                                                                                             Date CGO Reed:

                                                                                             . (check one)     Screened       .Improperly Submitted
                                                                                             Comments:              •

 CGO Staff Signature:                                                                        Date Returned to Offender

                                                                                             3*fribrnfe3loq                  CGO Initials:

                                                                                             Date UGI Reed:
                                                                                             Date CGO Reed.

                                                                                               (checkone)      Screened       .Improperly Submitted
                                                                                             Comments:
                                                                                             Date Returned to Offender;



 1-128 Back (Revised 11-2010)                                                                                                Appendix G
APPENDIX   0
                                      APPENDIX O


      CERTIFIED MAIL No: 7016 1370 0002 3704 3991


                              WICHITA FALLS COUNT? COURT
                                 WICHITA PALLS, TEXAS

                              CIVI (L ACTION NO; 187,261-S

WJSmSTO ABBOT, &DU&1                  §
          Plaintiff

Muqtasid--Abdul: Qadir/ Bens fleiary$ NOTICE OF APPOINTMENT AS ADMINISTRATIVE
and Third Party Intervenor Relator                   LAW judge
                                                             AND
VS.                                   §
                                           ENTRANCE OF ALL Fir.TNGS INTO THR wrnRT)
                                           EVIDENCE AND PROCEEDINGS-
MALCOLM A WISE, JUSTIN D. WILLIS, §
ARLENE A FRANCO, CODY S- MILLER,      ;,
And MOHAMED SARHANI,                  §
                DEFENDANTS•



TO THE RECORD EVIDENCE AND PROCEEDINGS OF THE COURT:

     Comes now, Muqtasid-Abdul: QadiH^V a real Party in Interest as Relator and
Third Parcy Intervenor in the above style and numbered case 187,261-B, herein
designates by SPECIAL APPOINTMENT any Judge whom presides over this case as
"ADMINISTARTIVE LAW JUDGE" in Accordance with the Administrative Procedure Act,
Title 5 U.S.CA. §$ 555 and 3105 and M.G.L.A. (Mass) c 30A under the 79th Con
gress and 'demand' that all filings, not limited to, the Original Replevin Com
plaint, Affidavit In Support; Order Authorizing Writ of .Replevin; Statement of
Responsibility; Legal Notice and Demand; and Surety Bond be Entered into        the
record Evidence and the Proceedings.

Dated: NOVEMBER 27, 2017                     X Ma^LU-*kA»LtAJl&B>

                               CERTIFICATE OF SERVICE

A true and correct copy of the foregoing was sent to the Clerk and Court via UPS
Certified Mail No: 7016 1370 0002 3704 8991.

Dated: NOVEMBER 27, 2017                     X MuffLj^ftUJji &4-i*>
APPENDIX D
          Registered Mail No: 7015 1520 000-2 2134 4-164 '"       ^     -'      X"        APPENDIX D
-v*.y •   Tracking No: 9590 9402 1859 6104 6986 89




                                                 NOTICE

                           FOR LEGITIMACY OF THE APOSTILLE VERIFICATION
                           TO THIS INSTRUMENT UNDER NUMBER; 747109210002,
                           PLEASE CONTACT SECRETARY OF STATE OF TEXAS




                                   THIS IS A LEGAL NOTICE AND DEMAND

                                          FIAT JUSTITA, RUAT COELUM
                              (Let right be done, though-, the heavens should fall)

                       To: All State, Federal and International Public Officials/

          NON WAR POWERS
          ACT FLAG




                              THIS IS A   CONTRACT IN ADMIRALTY JURISDICTION

               I, Muqtasid-Abdul: Qadir., Secured Partyy the Undersigned herein requests that
          you present anything that you say to me be put into writing, signed under the Penalty
          of Perjury as required by your law as shown in this Legal Notice and Demand (herein
          Contract).
               The undersigned tendering this document is a Secured Party Creditor in fact;
          and Not a Strawman, Vessel in Commerce, Corporate Fiction, legal Entity,Ens Legis,
          or Transmitting.Utility of, for, by, or to the "united States of America", the
          government of the United States", as cheated in the original!. "Constitution for the
          united States of America",Circa 1787, the?;"State of Texas", i.e.,"Republic of Texas",
          or to your "UNITED STATES Corporation", also known as the corporate "United States,"
          "Corporate USA", "United States, Inci'7, or by whatever name, same may Currently be
          known or hereafter named, or any of the subdivisions including but not iimited to
          local, state, federal, and/or international or multinational governments. Corporations,
          agencies, or sub-corporations, and any de facto. Compact (Corporate) commercial STATES
          contracting theeeaim, including the "STATE OP TEXAS", or by whatever name may curr
          ently be known or be hereafter named, and the like, further, the Undersigned Secured
          Party is Not a citizen within; Surety for; subject of; and does Not owe allegiance,
          fealty, bond, undertaking, obligation, duty, tax, impost, or tribute to your "UNITED
          STATES CORPORATION", also known as the Corporate "UNITED STATES", "Corp. USA","
          United States, IncVy or by whatever name it may currently be known or be hereafter
          named, (exclusive of the "united States of America" and the government of the United
          States as created in the original "Constitution for the united States of America,
          circa 1787"), or any of its agencies, or sub-corporations, including but not limited
          to any de facto compact (corporate) commercial STATES contracting therein, including
           the "STATE OF TEXAS", or by whatever name it may currently be known or be hereafter
          •named (exclusive of the 'State of Texas", i.e., ?iepublic of Texas"), and the like.
          Now being a matter of public record.


                                                       1 0f 3l3              Item No. Q»66l53-03-MAQ
          (LNAD)                                       x UJ*
$#


          The Vessel in commerce known as MUQTASID ABDUL QADIR®, is a trust created by
     the Government for the sole benefit of the Secured Party; MUQTASID ABDUL QADIR^>,
     is a beneficiary direct-trust, for which Muqtasid-Abdul: Qadir3*, is the sole bene-
     ficiary. MUQTASID ABDUL QADIR®, was created using the same letters as are used to
     spell tfte^name of Secured Party Creditor i.e., Muqtasid-Abdul:Qadir                                                                                    'r.vn±i




public officers, agents, contractors, assignees, employees, and subsidiaries of
said office, regarding the Secured Party's "Notice and Demand" with Liber book
number affixed, is therefore accepted and agreed to be the truth.
     Which Silence of Corporate Office "Secretary Of State" ratifies severances,. ,
of any nexus or relationship between Secured Party and the said de facto corporate
commercial STATE offices; being fraudulent conveyance by operating under "Color
of Authority" upon affiant, Secured Party. Let this be known by the "Good Faith
(oxford) Doctrine" to all men and women. Secured Party does Not Consent to any
Warrantless Searches, or Searches that are Not compliant with the "Constitutiona
for the united States of America", all of the Amendments of the Honorablle "Bill
of Rights", and/or "Constitution of the State of Texas", whether of Secured Party s
dwellings, cars, land crafts, water crafts air crafts, Secured Party and secureo
Party's own, current location, property, hotel rooms, apartments, businesses, or
machinery, vehicles, equipment, supplies, buildings, grounds, land in private po
ssession or control of secured Party, past, present, and future, now and forever-
more > so help me God.*                            .„.»_*.                  j uing injuries caused by your overt, or covert actions, or the actions of any of your
fellow public officers and agents in this.or any other relevant matters as described
herein or related thereto in.any manner whatsoever. You have Thirty (30) dayg, from
the date this document is received by the Texas Secretary of State's Office, to re
spond to and rebut the presumptions of this Contract by submitting to Secured Party's
signed, certified, authenticated documents of the laws that rebut these presumptions
point by point, on and for the Record under Penalties of the law including Prejury.
This document will be on...file in the public record. Your failure to timely rebut
the statements and warnings herin constitute your complete, tacit agreement with
all statements and warnings contained herein. Your presumptions that the Secured
Party is a "Corporate-Fiction" or "Legal^Entity" under the jurisdiction of the "
government of the United States" and/or "UNITED STATES CORPORATION", and that Secured
Party is under-.the jurisdiction of the "UNITED STATES Corporation",are now and for
ever rebutted.
     By this record let it be known that Secured Party does Not at any time waive
any rights, capacities, privileges, immunities, defenses, or protections, as ackn
owledged by the "Constitution for the united States of America", the Honorable "Bill
of Rights", and the "Constitution of the State of Texas", nonetheless, demanding
that you protect these as youuswore an oath(s) to do so. Secured Party accepts
your lawfully required "Oath(s) of Office", "Bonds of any type","Insurance Policies",
"CAFR funds", and Property of any type", for the Secured Party's protection and
making whole. Furthermore, should you witness any public officers at this time, or
imyfctime past, present, or future violate any rights, privileges, immunities, de
fenses, or protections of the Secured Party, it is your sworn duty (of oath) to
immediately arrest, or have them arrested. You are legally required to charge them
as you should any law breaker, regardless of officer's title, rank, uniform, cloak,
badge, position, statute, or office; or you shall henceforth be accountable for
monetary damages from, but not limited to, your monetary liability, your corporate
bond, compensatory costs, punitive procurements, and sanctions by attorney attri
butions -
NOTE: A true and correct Notarized copy of this Statute Staple Securities Instru
ment is safely hereby forward,.to the Texas Secretary of State's Office. This secu
rity instrument has also been delivered to several trusted friends apprising them
of Secured Party's Policy of presenting this Security Instrument to each and every
public officer who approaches Secured Party and violating Secured Party's unalien
able rights including, but not limited to Secured PartyIs right of liberty and free
movement upon any common pathway of travel.,Secured Party has a lawful right to
travel, by whatever means, via land, sea or air, without any officer, agent, em
ployee, attorney, or judge, in any manner willfully causing adverse affects or da
mages upon Secured Party by an arrest, detainment, restraint, or deprivation. With
regard to any encounter or communication with the de facto compact (Corporate) co- .
mmercial STATES, including the "STATE OF TEXAS", or by whatever name it may curr
ently be known or be hereafter named, Secured Party will be granted the status and
treatment of a foreign Sovereign, a foreign diplomat, by all customs officials.
This document or the deposited copy thereof becomes an evidentiary document certi
fied herein, as if now fully reproduced, should any court action be taken upon Se
cured Party as caused by your acts under color of law with you, your officers, and
employees. Take Note; you are now monetarily liable in your persoanl and corporate
capacity. Secured Party, notwithstanding anything to :th'e contrary, abides by all
laws in accordance with the "Constitution of the united States of America", the
Honorable "'Bill of Rights", and/or the "Constitution of the State of Texas", which
are applicable to "persons". Secured Party wishes No harm to any man or woman. You
agree by your non-response to uphold my "Right to Travel", or you must rebut Se-
(LNAD)                                  4of IS             Item No. 060153-03-MAQ
                                                                              State Attorney while under oath and on the.official record and under the Penalty
of Perjury and waiving all immunities from prosecution and made under his/her per
sonal unlimited commercial liability. Further, in making a rebuttal, you must pro
vide the information required in 22, herein below.You have Thirty (30) days to re
but Secured Party's statements, as indicated herein, or secured Party's statements
will stand as true, lawful, and legal in all of your courts, and/or hearings.
     This legal and timely notice, declaration, and demand is prima facie evidence
of sufficient Notice of grace. The terms and conditions of this Presentment are a
quasi-contract under the Uniform Commercial Code and the Fair Debt Collection Pra
ctice Act. These terms and conditions are Not subject to any or all immunities that
you may claim, should you in any way violate Secured Party's rights or allow vio
lations by others. Your corporate commercial acts against Secured Party'or secured
Party's own and your failure to act on behalf of same, where an obligation to act
or Not to act exist, are ultra vires and injurious by willful and gross negligence.
     The liability is upon you, and/or your respondeat-- supervisor, and upon, in
cluding any and all local, state, regional, federal, multijurisdictional, inter
national, and/or corporate agencies, and/or persons representing or attached to
the foregoing, involved directly or indirectly with you via any nexus acting with
you; and said liability shall be satisfied jointly and/or severally at Secured
Party's discretion. You are sworn to your Oath(s) of Office and your responsibili
ty to uphold the rights of Secured Party or Secured Party's own at all time.
BILLING COST ASSESSED WTTH LEVIES AND T.TENS UPON VIOLATION* .SHALL BE:
* unlawful Arrest, Illegal Arrest, Restraint, Distraint, ^^Pass1^^^88'
without a lawful correet and complete 4th Amendment Warrant: $2,000,000.00 (Two
Million. United States Dollars),per occurrence, per officer, official, agent, or Re
presentative involved.                                                      .*
*    Excessive Bail, Fraudulent Bond, Cruel and Unusual.I.Punishnent, violation of
Right to Speedy Trial, Violation of Right to Freedom of ^f'^X^Uztl
and Abet, Racketeering, and or Abuse of Authority as per Title 18 U.S.CA..H 241
and 242, or definition contained herein: $2,000,000.00 (Two Million United states
Sllarsi ^occurrence, per officer, official, agent, or Represetative- involved.
* Assault and Battery with Weapon: $3,000,000.00 (Three Million United States
Dollars! ^r Occurrence, per officer, official, agent, or Representative involved.
* Assault or Assault and Battery without Weapon: $2,000,000.00 (Two Million
Understateslottrs) per occurrenceT^iF-office, official, agent, or Represnts-
 tive involved.
 *    unfounded Accusation by Officer of the court:$2,000,000.00 (Two Million. United
 States Srs) per occurrence, per officer, official, agent, or Representative
 involved.




 or representative involved, plus 18% annual interest.
 *    Reckless
 Failure       Endangerment,
         to Charge within 48 Failure to Identify
                             (Forty Eight) Hours ^^^^^^^^^OO
                                                 after being detained. $2,000,000.00
                                        6 of 335           Item No. 060153-03-MAQ
 (LNAD)
                                                                                  t^j. trttract. These charges shall be assessed against persons, governmental bodies, and
corporate entities supra, or any combination therof when they individually and/or
collectively violate Secured Party's rights, privileges, capacities, and immuni
ties under the "Constitution for the united States of America", the Honorabte
"Bill of Rights", and/or the "Constitution of the State of Texas", each of which
establishes jurisdiction for you in your normal course of business. All viola
tions against Secured Party-.will be assessed per occurrence, and individually and
personally; Representatives of any branch of government, agency, or group that is
involved in any unlawfulI action against Secured Party.
     By your actions, carried out to Secured Party's harm, said actions being ul
tra vires of the limits of power properly placed on the exercise of authority and
power of such office and made in conflict with your oath(s) of office or bfiathat
of your principal you shall lack recourse for all claims of immunity in any forum.
Your knowing consent and admission of perpetrating known acts by your continued
ultra vires enterprise is a violation of Secured Party's rights, privileges, ca
pacities, and immunities. This Statute Staple Securities Instrument exhausts all^
State Maritime Article 1 administrative jurisdictions and protects Secured Party's
Article III court remedies, as guaranteed in the Constitution for the united States
of America, including but not limited to TitJe 42 U.S.CA., TitleOS U.S.CA., (in
cluding, but not limited to § 242 thereof), and Title 28 U.S.CA.. -
                         IGNORANCE OF THE LAW IS NO EXCUSE
     I, Muqtasid-Abdul: QadirG) Secured Party am the Principal, and you are the
agent. Fail Not to adhere to your oath(s), lest you be called to answer before
One God and One Supreme Court of Exclusive and Original Jurisdiction, which is
the court of first and last, resort, not excluding my "Good Faith Oxford Doctrine"
by my conclusive honorable "Bill of Rights".
     This Statute Staple Securities Instrument is Not set forth to threaten, de
 lay, hinder, harass, or obstruct in any manner, but rather to protect guaranteed
Rights and Defenses assuring that at no time my Inalienable Rights are never'wai
ved or taken from the Undersigned against my will by threat, duress, coercion,
fraud, or in any case without my express written Consent of waiver. None of the
statements contained herein intend to threaten or cause any type, of physical or
other harm to anyone. The statements contained herein are to notice any person, w
whether real or corporate, of their potential personal, civil and criminal lia
bility if and when such persons violate Secured Party's Unalienable Rights as
 protected by the original "Constitution for the united States of America" Circa
 (1787), "Bill of Rights" arid/or the"Constitution of the State of Texas." A bona
 fide duplcate of this paperwork is Safely archived with those who testify Under
 Oath that is Secured Party's stated Standard Policy to always present this Notice
 to any public or private, officer, official, or agent attempting to violate Se
 cured Party's rights. It is noted on the record that by implication of said pre
 sentment, this notice has been tendered by way of Registered Mail to Secured
 Party's STATE SECRETARY OF TEXAS; d/b/a RolancbrB. Pa&lPs,Said presentment is prima
 facie evidence of your receipt and acceptance of this presentment in both your
 official and personal capacity, jointly and severally for each and all govern
 mental political and corporate bodies. Any other individuals who have been, are,
 or hereafter are involved in any actions now existing or that maybarise in the
 future against Secured Party'shall only correspond to Secured Party in writing
 while signing under Penalty of Perjury pursuant but not limited to Title 28 U.S.
 C.A., § 1746.
 (LNAD)                                  8 of 35              Item No. 060153-03-MAQ
                                                                                      -->'•.•• 1S3.




                                           SUMMATION

       Should you move against Secured Party in definace of this presentment, there
is no immunity from prosecution available to you, or any of your fellow public of
ficers, official of government or Private Corporations, Judges, Magistrates, Dis
trict Attorneys, Clerks, or any other persons who become involved in any actions
now existing or that may arise in the future against Secured Party by way of aid
ing and abetting other actors. Take due heed and govern yourself accordingly.. Any
or all documents tendered to Secured Party, lacking bona fide ink signatures or
dates per Title 18 U.S.CA.§§ 513-514 are counterfeit security instruments causing
you to be liable in your corporate and personal capacity by fraudulent conveyance
now and forevermore. If and when you cause any injury and/or damages to the Secured
Party, by violating any of the rights, constitutional rights, civil rights, privi
leges, immunities or any terms         Herein, you agree to willingly, with no reservation
of rights and defenses, at the         written request of the Secured Party, surrender,
including, but not limited to,         any and all bonds, public and/or corporate insurance
policies, and/or CAFR funds as         needed to satisfy any and all claims as filed ag
ainst you by the Secured Party. This applies to any and all Representatives, se
verally and individually of the "united States of America", the "government of the
United States as created in the original Constitution for the united States of
America", or to your"UNITED STATES CORPORATION", also known as the Corporate "UN
ITED STATES", "Corp. USA", "United States, Inc," or by whatever name same may cur
rently be known or be hereafter named, or any of its subdivisions including but not
limited to local, state, federal, and/or international or multinational governments,
Corporations, agencies, or sub-corporations, and any de facto compact (Corporate)
commercial STATES contracting therein, including-the nsri^^?E^"..:V.^;. •;•.?-•.
*;....-.'.•.'*♦;•..'•,   or by whatever name same may currently be known or be Hereafter
named, and the like.
       This document cannot be retracted by any Representative, excluding the Secured
Party on this registered documents for One Hundred Years from the date Notarized
on this legally binding Statute Staple Security Instrument.
ATTENTION: All Representatives of the "united States of America", the "government
of the United States as created in the originaHL.Constitution for the.-united States
of America, Circa 1787", the "State of Texas", i.e.,"Republic of Texas", or to your
"UNITED STATES", "Corp. USA", "United States, Inc", or by whatever name same may
currently be know or hereafter named, or any of its subdivisions including but not
limited to local, state, federal, and/or international or multinational governments,
corporations, agencies, or sub-corporations, and any de facto compact (Corporate)
commercial STATES contracting therein, including the "STATE OF TEXAS", or by what
ever name same may currently be known or be hereafter named, and the like. You have
Thirty (30) days to rebut any portion or this entire document, or you stand in total
agreement to each and every statement made herein. Non-response is agreement. Part
ial response is agreement. Rebuttal must be in written form with legal/lawful, ver
ified, certified documentation in law, with copies of said law enclosed. Parties
making rebuttals to this agreeemnt must print or type their full name and «*?'_
their rebuttals in blue ink. Any rebuttal to this agreement, when made and delivered
to principal must be accompanied with acopy of proper identifRation for the per-
son making the rebuttal, such as a driver license, passport or birth certificate,
a copy of the person's badge and/or other identification that signifies the person s
official capacity, and provide the following information: full legal name and re
sidence address; name of department, bureau, agency, or corporation by which the
person is employed or acts as a representative and the Supervisor's name and mail-
 (LNAD)                                         9 of IS           Item No. 060153-03-MAQ
ing address; certified copy of the person's oath(s) of office if such is required
by law; if the person is a member of the state bar, a certified copy of the per
son's bar card and license to practice law; if the person is required by law to be
bonded, a certfied copy of the person's official bond, and the name, address, and
phone number of the bonding company; if the person is covered by a corporate insu
rance w policy, a certified copy of the insurance policy, and the name, address,
and phone number of the insurance company; if the person is beneficiary of a CAFR,
a certified copy of the CAFR policy, and the name, address, and phone number of
the administrator. This documentation must be provided under penalty of perjury.
Notice To Agent Is Notice To Principal And Notice To Principal Is Notice To agent.
Ignorance of the Law is no Excuse.

     ALL OTHERcCORPORATIONS but not limited to: telephone companies, caBle com
panies, utlity companies, contractors, builders, maintenance personal, investors,
journeymen, inspectors, law enforcement officers, officers of the court, manu
factures, wholesale retailers, and all others, including all persons natural or
fictional, including, but not limited to corporations, limited liability compan
ies, limited liability partnerships, limited and general partnerships, trusts, fo
undations, DBA's, "AKA's", incorporations, or any type of businesses in commerce
as deeded by this Securities agreement and decree.

     YOU ARE FINALLY NOTICED, having been given knowledge of the law and your
personal financial liabilityiinthe event of any violations of Secured Party's
rights and/or being. This Statute Staple Securities Instrument now in your hand
constitutes timely and sufficient warning by good faith notice and grace.
     Dated: this £&ti     cay of April        '2017, in the Year of Two Thousand
Seventeen.
     This Contract being of honor is presented under "Good Faith (Oxford) Doctrine."
Secured Party accepts the Oath(s) of office of all officers' of the courts, in
cluding but not limited to the Clerks' of the courts; all fudges and Attorneys'
from all Jurisdictions', all local, state, federal, international law enforcement
officers, and a01 agents of the "united States of America", the "government of the
"United States as created in the original Constitution for the united States pf
America, Circa 1787", the "State of Texas", i.e.,"Republic of Texas", or to your
"UNITED STATES CORPORATION", also known as the Corporate "United States", "Corp.
USA", "United States, Inc", or by whatever name sane may currently be knovn or be
hereafter named, or any of its subdivisions including but not limited to local,
state, federal, and/or international or multinational governments, corporations,
agencies, or subrrcorporations, and any de facto compact (Corporate) commercial
STATES contracting therein, including the"STATE OF TEXAS", or by whatever name same
may currently be knowi or be hereafter named, and the like.
     Any Representative of your "UNITED STATES CORPORATION", also known as the
Corporation "UNITED STATES", "Corp. USA", "United States, Inc", or by whatever
name it may currently be knowi or hereafter named, (exclusive of the "united
States of America" and the "government of the United States as created in the ori
ginal Constitution for the united States of America, Circa 1787"), or any of its
subdivisions including but not limited to local, state, federal, and/or international
or multinational governments, corporations, agencies, or sub-corporations, and any
de facto compact (Corporate) commercial STATES contracting therein, including the
"STATE OF TEXAS", or by whatever name it may currently be known or be hereafter
named, (excluding the "State of Texas", i.e.,"Republic of Texas"), MAY NOT UNDER
ANY CIRCUMSTANCES ENTER ANY PROPERTY AT WHICH SECURED PARTY IS LOCATED, LEASE, OWN,
or CONTROL, AT ANY TIME, FOR ANY REASON, WITHOUT SECURED PARTY'S EXPRESS WRITTEN
PERMISSION. Violation of this Notice will be considered Criminal Trespass and will
be subject to a $2,000,000.00 (Two Million) lawful United States BilvercDollar
                                         10 of 35          Item No. 060153-03-MAQ
 (LNAD)
                                                                              Or
                                                                                   gcsw



penalty plus damages, per violation, per violator.
ATTENTION: Any and all lending institutions, brokerage firms, credit unions, depo
sitory institutions and insurance agencies, credit bureaus and their officers,
agents, and employees therein: you have now been notified of the law as to your
corporate and personal financial liability in the event of any violations upon the
rights, privileges and immunities and/or being Muqtasid-Abdul: QadirS? Secured
Party. This Statute Staple Security Instrument constitutes timely and sufficient
warning by Good Faith Notice of your liability regardless of your political aff
irmations. All penalties contained herein will be subject to a penalty increase
of $1,000,000.00 (One Million) United States Dollars per day, plus interest, while
there is any unpaid balance for the first thirty (30) days after Default of pay
ment. This penalty will increase by 10% per each day until balance is paid in full,
plus 18% annual interest, beginning on the thirty first (31th) day after default
of payment. All penalties in this document are assessed in lawful money and are to
be paid in one troy ounce United States Dollars that are .999 Pure Silver or equi
valent par values in legal tender or fiat paper money. Par value will be determined
by the value established by a one troy ounce .999 Pure Silver Coins at the MINT, or
by law, Oiichever is highest in value at the time of the incident. Any dispute
over the par *alue will be decided by the Secured Party, or Secured Party s de
signee^ ^^ ^ ^ ^^ ^^ Additional Rights and Defenses-Twenty Five Sovereign
"People" Magna Carta Grand Jury: In addition to any other rights or defenses that
are afforded to Secured Party by right and Magna Carta Grand Jury for the restora
tion of property, liBerties, or rights of which Secured Party has been disposse
ssed by an Oppressing Government or its Representatives. If Secured Party shall
hate teen dispossessed by the ?united States of America", the "government of the
United States", the"State of Texas", or the "UNITED STATES Corporation", or any
Representative thereof without legal verdit of the Secured Party|s peers, of the
Secured Party's property, liberties, or rights, even if such taking was by way of
lien, levy, attachment, or garnishment, the Oppressing Government entity or Re
presentative thereof shall immediately restore these things to the Secured Party.
Should the Oppressing Government or Representative thereof fail to restore the
property, liberties, or rights of which the Secured Party has been dispossessed,
%*lhen Seeded Party may by right bring the matter before four of the sovereign
^eonle" asking for relief from the transgressions of the Oppressing Government
 oSesentSve thereof The four sovereign "People" shall petition the Oppre
 ssingGovernment or Representative for aredress of grievances, showing to the
 Sres^ng government Its errors, and asking the Oppressing Government to cause
 that error to be amended witfiout delay. Should the Oppressing Government not amend
 that error within a term of Forty (40) days from the time when the petition for
 recess of grievances is presented to the Oppressing Government, the four sovereign




 zen be unwilling to swear to assist parrying out t          y      sovereign "Pe-
 Five sovereign "People" Magna Carta Grand ^s^\^f^ndate of the "Twenty
 ople" Magna Carta Grand Jury" shall ^™^~ Jn tiwes the decision of a
 Five Sovereign "People" Magna Carta Grand Jury. At ai
                                                            Item No- 060153-03-MAO
 (LNAD)
maioritv of the "Twenty Five sovereign "People" Magna Carta Grand Jury" shall be
considered binding and valid on the vhole- And the aforesaid Twanty Five Maqna
Carta Grand Jury shall swear that they will faithfully observe all foregoing, and
will cause them to be observed to the extent of their power. The Oppressing
Government shall obtain nothing from any one, either-through itself or throiagh
another by which the powers of the "Twenty Five sovereign "People" Magna Carta
Gr-arid Jury" may be revoked or diminished. And if any such thing shall nave been
obtained, it shall be vain and invaliid, and the offending government shall never
make use of it either through itself or through another. The Judqment of the
"Twenty Five sovereign "People" Magna Carta Grand Jury", both by rule of law long
time standing and by the terms of this Contract, shall not be overturned by court,
as there is no higher court in the realm.




                           NOTICE TO CLERK AND RECORDER

Pursuant to the Title 18 U.S-CA. §§ 101 2071(B), "whoever, having the custody of
and such record, proceeding, map, book, docunent, paper, or other thing, will
fully conceals, removes, mutilates, obliterates, falsifies, or destroyes the
same, shall be fined inder this title or imprisoned not more than three years,
of both; ans shall forfeit his office and shall be disqualified from holding any
office under the United;'States."

                      NOTICE TO AGENT IS NOTICE TO PRINCIPAL
                     NOTICE TO- PRINCIPAL. IS NOTICE TO AGENT




                                                   Secured Party




(LNAD)                               12 of 35                   Item No. 060153-03-MAQ
                                                                                        K^r-t   £.„«{




                                  ACKNOWLEDGEMENT
SUBSCRIBED TO AND SWORN 0.   AFFIRMED before ma a Notary Public and Officer of the
State of Texas, on this \ rtt day of    AAjLoi , 2017, personally appeared
and known to me „L&J/OJL^Jts
                   ^ ^^^ A4.     QjZ^Ia*' i, -a rione~party
                              ^^^^_.            — *.— .., to^ the matter, fcHb
                                                              ^ .u—^w     nw att-
                                                                               <
est and acknowledge that the Man whose name is subscribed herein this Legal
Notice and Demand/Statute Staple Security Instrument is known,by him/her and bears
the authentic signature to be the same.

                                                X         &uik^ M&c&^j
                       /^t4^;          Seal          "^^TSHEILALAURETTE MALONE
                                                                              t*m*jjy

Notary Publi                                         WJgih          ID #2132702
                                                       VpNuLJ My Commission Expires
My Commission expires p^c^u^ *^\3 2&<2@              Woff^         June 23,2020
                                                    • rrwii'i"




(LNAD)                               13 of 35                    Item No. 060153-03-MAQ
         We, the undersigned witnesses, do hereby swear or affirm that it is the
stated policy of Muqtasid~Abflul: Qadirw j ,     2017




(LNAD)                                14 of 35                Item No. 060153-03-MAQ
                                                                                   0>J*£. via




                           ATTACHMENT 'A* LIST OF COLLATERAL
                            TO THE- LEGAL NOTICE AND DEMAND

1.      A proceeds from Secured Party's labor from every source, from products, works
and services, accounts, fixtures, crops, mine'head^ well head, and transmitting
utilities, etc;
2.      All rents, wages, and income from every source;
3.      All land in which Debtor has interest, including the soil itself, all minerals
atop or beneath the soil surface; all air rights, Water rights, all waters on
or in the soil or land surface such as a lake or pond, within the land boundaries;
4.      ^11 teal property and all documents involving all real property in which De
btor has an interest, including all buildings, structures, fixtures, and appar-
taiances situated on or affixed thereto, as noted in # 3 above;
5. All timeshares, interest in rental property, condominiums, cottages, cabins,
houses, mansions, and buildings of whatever type and whereever located;
6. All bank accounts foreign and domestic, bank."safety" deposit boxes and the
contents therein,"personal security codes, passwords, and the like associated
therewith, credit card accounts, certificates of deposit accounts, checking acc
ounts, savings accounts, retirement plan accounts, stocks, bonds, securites, and
benefits from trusts;
7.      All inventory from any source;
8.      All machinery, either farm or industrial, all mechanical tools, construction
tools, tools of trade;
9       Alltboats, yachts, and watercraft; and all equipment, accoutrements, bag
gage, and cargo affixed or pertaining thereto or stowed therein, inter alia: all
motors, engines, ancillary equipment lubricants, fuels, and fuel additions;
10. All aircraft, gliders, ballons, and all equipment, accoutrements, baggage,
and cargo affixed or pertaining thereto or stored therein, inter alia: all mo
tors, engines, ancillary equipment, accessories, parts, tools, instruments, ele-
ctronioiequipment, navigation aids, service equipment, lubricants, fuels, and
 fuel additions;                                          .   .   .. _    u~„««»   ^=v
 11      All motor homes, trailers, mobil homes, recreational vehicles, houses, car
 go] and travel trailers; and all equipment, accoutrements, baggage, .^ 18.   All handwritten, printed, and electronic versions of books and financial
records of Debtor;
19.   All trademarks, registered marks, copyrights, patents, proprietary data and
technology, inventions, intellectual property, royalties, good will;
20. All public or private scholastic degrees, titles, credentials, medals, tro
phies, honors, awards, recognitions, meritorious citations, certificates from
apprenticeship traning and/or continuing education programs, etc., from whatever
source, for whatever trade, occupation, work, or endeavor,
21. All military (Army, Navy, Air Force, Marine, National Guard, etc.) discharge
papers, and the like;
22. All records diaries, journals, photographs, negatives, transparencies, images,
video footage, film footage, drawings, sound records, audio tapes, video tapes,
computer production or storage of all kinds whatsoever;
23. All fingerprints, footprints, palm prints, thumbprints, RNA materials, DNA
materials, genes, blood fracttions, biopsies, surgically removed tissue, bodily
parts, organs, hair, teeth, nails, semen, urine, other bodily fluids or matter,
voice print, retinal images, and the descriptions thereof, and dll other corporal
identification factors, and said factors' physical counterparts in any form; and
all records, record numbers, and information pertaining thereto;
24. All biometric data, records, information, and processes not elsewhere descri
bed, the use thereof and the use of the information contained therein or pertain
ing thereto;
25. All rights to obtain, use, request, refuse, or authorize the administration
of any food, beverage, nourishment, or water, or any substance to be infused or
injected into or affecting the body by way means whatsoever;
26. All rights to obtain, use, request, refuse, or authorize the administration
of any drug, manipulation, material, process, procedure, ray, or wave which al
ters or might alter the present or future state of the body, mind, spirit, free
will, faculties, and self by any means, method, or process whatsoever;
27. All keys, locks, lock combinations, encryption codes or Keys, safes, secured
places, and security devices, security programs, software, user names, passwords,
machinery, or devices related, thereto;
28. All rights to access and use utilities upon payment of the same unit costs
as*the comparable units of useage offered to most favored customers, inter alia:
cable, electricity, garbage, gas, internet,, satellite, sewage, telephone, water,
and all other methods of communication, energy transmission, and food or water
distribution;
29 All rights to barter, buy, contract, sell or trade any kind of asset, pro
duct, tool, item of value, property, ideas, services, work, or time, whatsoever
without any requirement to apply for or obtain any government license, permit,
certificatesnor permission of any kind whatsoever;
30 All rrights to create, invent, adopt, utilize, or promulgate any system or
means of currency, private money, medium of exchange, coinage, barter, economics
exchange, bookkeeping, record-keeping, and the like;
 31 All rights.;to use any free, rented, leased, fixed, or mobile domicile, as
 trough same were a permanent domicile, and to be free from requirement to apply
 for or obtain any government license or permission, permit and otherwise, and
 to be free from entry, intrusion, or survellance, by any means, regardless of
duration of lease period;

 (LNAD)                               16 of 35            Item No. 060153-03-MAQ
                                                                                     Csrtqirt i (
r?




     32. All rights to manage, manuver, direct, guide, or travel in any form of auto-
     mabile or motorized conveyance whatsoever without any requirement to apply for or
     obtain any governemnt license, permit, certificate, or permission of any kind
     whatsoever;
     33. All rights to marry and procreate children, and to rear, educate, trian,
     guide, and spiritually enlighten and such children, without any requirement to ap
     ply for or obtain any government license, permit, certificate, any vaccinations,
     or permission of any kind whatsoever!
     34. All rights to buy, sell, trade, grow, raise, gather, hint, trap, angle, and
     store food, fiber, and raw materials for shelter, clothing, ans survival;
     35. All rights as outlined in the "Constitution for the united States of America",
     and the Honorable "Bill of Rights"/ and the Constitution of the State of Texas;
     36. All rights to execerise freedom of religion, worship, use sacraments, spiri
     tual practice, and expression without any abridgment of free speech> or the right
     to publish, or the right to peaceably asseirtoife, or the right to petition govern
     ment for redress of^grievances, or the right to petition any military force of
     the United States for physical protection from threats to the safety and integrity
     of person or property by either "public" or "private" sources;
     37. All rights to keep and bear arms for defense of self, family, and parties en
     treating physical protection of person or property;
     3S~» All rights to keep and bear arms for hunting and    target shooting of any kind;
     39. All .rights to protect myself and family from any animals that threaten my/
     our safety or well being or my/our property, or that cause a nuisance to me/us, by
     using deadly force against any such animals;
     40.   All rights to excercise dominion over the earth and the resources of the earth;
     41. All rights to create, preserve, and maintain inviolable, spiritual sanctuary
     and receive into same any and all parties requesting safety and shelter;
     42. All rights to create, carry/ ans use private documents of travel of any kind
     whatsoever, inter alia: those signifying diplomatics status and immunity;
     43-   All riqhts to amke video and/or recordings of all interactions between me and
     any local, state, federal, international government officials of any kind whatso
     ever including the right to bring all necessary video/audio recording equipment
     into government buildings sa necessary;
     44.   All rights to obtain or be. presented with certified .copy of the Oath of office
     of any government official with whom i interact;
     45.   All   claims of ownership or certificates of title to the corporeal and incorp
     oreal hereditary succession, and all innate aspects of being, i.e., body, mind,
     spirit, free will, faculties, and self;
     46. All rights toi privacy and security in person and property, inter alia: all
     rights to safety and security of all household or sanctuary dwellers or guests,
     and all papers and effects belonging to debtor or any household or sanctuary dwe
     llers or guests, from governmental, quasi-governmental, de facto governmental, or
     private intrusion, detainer, entry, seizure, search, surveillance, trespass, ass
     ault, summons, or warrant, except with proof of superior claim duly filed in the
     Commercial registry by any such intruding   party in the private capacity of such in
     truding party, notwithstanding whatsoever   purported authority, warrant,. order, law,
     or color of law may be promulgated as the   authority for nay such intrusion, detain
     er, entry, seizure, search, surveillance,   trespass, assault, summons, or warrant;
     (LNAD)                                    17 of 35             Item No. 060153-03-MAQ
47. All names used and all Corporations Sole executed and filed, or to be executed
and filed, under said names;
48. All intellectual property, inter alia: all speaking and writing, All thoughts,
beliefs, world news, emotions, psychology, etc;
49.   All signatures and seals;
50. All signatures on all applications for all value associated with all licenses
foreign and domestic;
51. All present and future retirement incomes and rights to such incomes issuing
from all accounts;
52. All optical, medicaJl, and health equipment, supplies, devices, etc;
53. All present and future medical and healthcare rights, and rights ovned throu
gh survivorship, from all accounts;
54. All applications, filings, correspondence,' information, images, identifying
marks, image licenses, travel documents, materails, permits, registrations, and
record and records numbers held by any entity,' for any purpose, however acquired,
as well as the analyes and uses thereof? and any use of any information and images
contained therein, regardless or creator, method, location, process, or storage
form, inter alia: all processed algorithims analying, classifying, comparing, comp
ressing, displaying, identifying, processing, storing*-or transmitting said appli-^
cations, filings, correspondence, information, images, identifying marks image, li
censes, travel documents, materials, permits, registrations, records and records
numbers, and the like;
55. All signatures on all applications for and all value associated with all Li-:
brary cards;
56.   All memberships in private associations, etc;
57. All credit records, credit and repayment history, credit scoores, lender re
cords, creidtworthiness, trade credit, credit, charge, and debit cards, mortgages,
notes, applications, card numbers, and associated records and information, etc;
58.   All credit of DeBtor;
59. •All signatures on and all value associated with all traffic citations/tickets;
60. All signatures on and all value associated with all parking citations/tickets;
61. All value from all court cases and all judgments, past, present, and future,
in any court whatsoever; and all bonds, orders, warrants, and other matters attached
thereto or defrived therefrom;
62 All precious metals, bullaiori, coins, jewelry, precious jewels, semi-precious
stones,.rtOuhts ,and any storage boxes, receptacles, and depositories within
 which said items are stored;
 tt Ail tax correspondence, filings, notices, coding, record numbers, all benefit
 from dettors social^ecuirty account; and any information ^^^^^^
 ever and however located, and no matter by whom said information was obtained, com
 piled, recorded, stored, analyzed, processed, communicated, or itilizeo;

 SUE STS&S 5SSS.-SS: SSLS^SS^^
 securities, benefits from trusts, 401-K's, and the like.
                                       IQ 0f §5             Item NO. 060153-03-MAQ
(LNAD)
                                                                               OVirtiHtf
                                                                                     %HlsL



65.   All accounts,- deposits, escrow accounts, lotteries, over payments, prepay
ments, prizes, rebates, refunds, retrines, Treasury Direct Accounts, claimed and
unciaimed funds, and all records and record numbers, correspondence, and informa
tion pertaining thereto or derived therefrom;
66. All staockpiles, collections, buildings, amassment, and accumulations, how
ever small, of Federal Reserve Notes (FRN's), gold certifcates, silver certificates,
and all other types and kinds of cash, coins, currency, and money delivered into
possession of secured Party;
67. All drugs, herbs, medicine, medical supplies, cultivated plants, growing pl
ants, inventroy, ancillary equipment, supplies, propagating plaints*; and seeds, and
all related storage facilities and supplies;
68. All fitness and/or sports equipment intended to increase vitality, fitness
purposes, and all juccers, grinders, dehydrators, and storage and delivery devices
or equipment;
69. All products pf and for agticulture; and all equipment, inventories, supplies,
contracts, and accountrements involved in the planting, tilling, harvesting, pro
cessing, preservation, and stroage of all products of agriculture;
70. All plants and snubs, trees, fruits, vegatables, farm and garden produce, in
doors and out, watering devices, fertilizers and fertilizing equipment, pots, col
lections of plants, e.g., bonsai, dry or live assartments of flowers and plants,
or anything botanical;
71.   All farm, lawn, and irrigation equipment, accessaries, attachments, hand tools,
inplements, service equipment,, parts, supplies, and storage sheds, and contents;
72.   All fuel tanks, containers, and involved or related delivery systems;
73. All metal-working, wood-working, and other such machinery; and all ancillary
equipment, accessaries, consumables, power tools, hand tools, inventories, storage
cabinets, tool ;boxes, work benches, shops, and facilities;
74.   All comping, fishing, hunting, and sporting equipment; and all special cloth
ing, materials, supplies, and baggage related thereto;
75. All rifiles, guns, bows, crossbows, other weapons, and related accessories;
and the ammunition, reloading equipment and supplies, projectiles, integral com
ponents thereof;
76. All radios, televisions, communication equipment, receivers* transmitters,
antenas, towers, etc., and all ancillary equipment, supplies, computers, software
programs, wiring, and related accountrements and devicesjxxxxxxxxxxkxxxxxxxx
77. All power-generating machines or devices; and all storage, conditioning, con
trol, distribution, wiring, and ancillary equipment pertaining to or attached
thereto;
78. All devices, engines, fixtures, fans, plans needed for the production or sto
rage of electrical energy;
79. All computers and computer systems and the information contained therein; as
well as all ancillary equipment, printers,a dn datas compression or encryption de
vices, processes, and porcessors;
80. All office and engineering equipment, furniture, ancillary equipment;, draw
ings, tools, electronic and paper files and items related thereto;

(LNAD)                                 19 of :35              Item No. 060153-03-MAQ
                                                                                       *»




81.   All water rights, all water wells and well-drilling equipment, and all ancil
lary equipment, chemicals, tools, and supplies;
82.   All shipping, storing, and cargo containers, and all chassis, truck trailers,
vans, and the contents therof; vhether in-site, in transit, or in storage anywhere;
83. All building materials and prefabricated buildings, and all components or
materials pertaining thereto, before or during manufacture, transportation, storage,
buildings and all components or materials pertaining thereto, before or during
manufacture, transportation, storage, building, erection, or vacancy while await
ing accupancy thereof; "
84.   All communications and data; and the methods, devices, and forms of informa
tion storage and retrieval, and the products of any such stored information;
85.   All artwork and supplies, pantings, etching, photographic art, lithographs,
and serigraphs, etc.; and all frames and mounts pertaining to or affixed thereto;
86. All food; and all devices, tools, equipment, vehicles, machines, and related
accountrements involved in food preservation, preparation, growth, transport, and
storage;
87. All constriction machinary, and all ancillary equipment, fuels, fuel additives,
supplies, materails,. arid service, equipment pertaining thereto;
88.   All medical, dental, optical, prescription, and insurance records numbers, and
information contained in any such records or pertaining thereto;
89.   The Last Will and Testament from any source;
90.   All inheritances gotten or to be gotten;
91y All wedding bands and rings, watches, and jewerly;
92. All household goods and appliances, linen, wardrobe, toiletries, furniture,
kitchen utensiles, cuttery, tableware, cooking utensiles, pottery, antiques, etc;
93.   All musical instruments, whether new or old, including brass, woodwinds, perc
ussion, strings, pianos etc.;
94. All children's toy, clothing, playthings, and possession of any type or amount;
95. All businesses, corpoartions, companies, trusts, partnerships, and the like,
now owied or hereafter acquired; and all books and records thereof and therefrom,
all income therefrom; and all accessories, accounts, equipment, information, in
ventory, minery, spare parts, and computer software pertaining thereto;
96. All ownership, equity, property, and rights to property now owned orxheld or
hereafter acquired in all businesses, corporations, companies, partnerships, limited
partnerships, organizations, proprietorships, and the like, and all books and re
cords pertaining thereto; all income therefrom; and all accessories, accounts, eq
uipment, information, inventory, money, spare parts, and computer software pertain
ing thereto;
97. All packages, parcels, envelopes, or labels of any kind whatsoever wHich are
addressed to, or intended to be addressed to, debtor or Secured Party, whether re
ceived or not received;
98.   Ail telephone numbers;

(LNAD)                                 20 of 35             Item No. 060153-03-MAQ
                                                                               Qrtyihs-i



99. All signatures on alL applications for and allil value associated with all certi
ficates of birth documents of the Secured Party, and ail said documents themselves;
100. All signatures on all applications for and all value associated with all certi
ficates of birth documents of all children and grandchildem of the Secured Party,
and all said docunents themselves;
101. AL1 signatures on all applications for Social Security Numbers, and all value
associated with all:accounts;
102. All my Parental Rights and Power of attorney to, for, over and in care of my
childeren including but not iimited to;
103 All signatures on all applications for social security numbers, for all chil-
derehuand grandchilderen of the Secured Party, and all value associated with all
accounts;;
104. All value associated with the private contract trust account number of the
Secured Party;
105. All value associated with the private contract trust account numbers of all
childeren and grandchilderen of the Secured Party: Redacted Numbers for childeren
and grandchilderen;
106.,,All signatures on all applications for and all value associated with Debtor's
Texas firiver License and/or Texas State I.D.;
107. All signatures on all applications for all value associated with all passports
for the Secured Party, children and grandchilderen;
108. All documents as recorded in the public record by and for the Secured Party
as indicated herein;
109. All signatures on all applications for and all value associated with all
Marriage license;
110. All private marriage contracts;
 111. All signautres on all applications for ail value associated with all profes
 sional license;

 112. All private addresses of the Secured Party as indicated herein;
 113. All signatures on all applications for and aJJl value associated with all
 public addresses;
 114 All private, registered, bond/account numbers, and all bonds and notes ten
 dered to any and all entities, including the departmant of the Treasury, banks,
 Creditors, corporations, etc.;
 115. Financing Statement and Security Agreement;
 116. Financing Statement.:Amendments;
 117. Trade Name/ , ID/Document No. 060153-MAQ
 118. Any and all property not specifically listed, named, or specified by make,
 model serial number etc, is expressly herewith included.as collateral of the
 Secured Party.

                          ATTACHMENT 'B' LIST OF DEFINITIONS
                            TO THE LEGAL NOTICE AND DEMEND
                                          ?1 of 35             Item No. 060153-03-MAQ
 (LNAD)                                   21 °r ^
1.   Abuse of Authority: Means anyone who denies, withholds, refuses, deprives,         *
limits, inhibits, counteracts, conceals, any right, benefit, protections, or pri
vilege* as protected by the "Constitution for the united States of•.i.America', the
Honorable "Bill of Rights", and/or the "Constitution of thetrState of Texas", this
includes arrest^or detainment without documented evidence that a lawful crime has
been committed by the Secured Party. This includes use of restraint devices on the
Secured party and/or physical abuse that makes any marks, scars, cuts, abarsions,
or the like. This also..includes denial of lawful Due Process, Habeas Corpus, exces
sive Baii, Unlawful Arrest, Unlawful detention, or the like, as outllind;.in this
Contract.

2.   Abuse of Due Process: Means any action against the Secured Party, when said
action does not abide by all the rights and defenses contained in or represented
by the "constitution forMtheounited States of America", the Honorable "Bill of
Rights", and/or the "Constitution of the State of Texas;".' this includes any charge,
or claim, civil or criminal, or in admiralty, that is alleged or made by any Rep
resentative of the "government of the United States" or the UNITED STATES Corpor
ation".

3. Agency, Entity, Department, Sub Division, Subsidiary, Contractor, Employee,
Inspector, Investigator, Organization, Officer, Official, Agent, Branch of Govern
ment, Group, Authorized Representative, Policeman, Police officer, Participant:
Means any person, Corporation, or entity of any kind, which works for, is compen
sated all or in part by, receives funds or collects funds for, contarcts Hdth, re
ceives any benefit from, receives any privilege from, participates with, has alle-
gance to, or in any way has a relationship with, the "government of the United
States" or the UNITED STATES Corporation" or any of its subsidiaries, sub-corpor
ations, departments, or agencies, etc. Tne word "representative" wnere used in tttfcs
Contract, shall have the same meaning.
4.   Aiding and Abetting: Means the efforts of any Representative of the "govern
ment of the "United States", or the "UNITED STATES corporation", or officer of the
court to assist another of the same to hinder, coerce, restrict, resist, suppress,
or deprive in any way, the:Secured Party from receiving any and all rights, benefits,
privileges, as provided by the "Constitution for the united States of America",
the "Bill of rights", and/or the "Constitution of the State of Texas", or that
woul                                                                                 QrrigtriU


7.   Assault and Battery without a Weapon: Maens the verbal abuse or physical
contact, of any kind, upon the Secured Party without the express voluntary wri
tten consent of the Secured Party. If a conflict arises about the facts involving
the incident, the version as told by the SecuredParty will be accepetd as truth,
without question, and will not be contested.
8.   Bill of Rights" Mean, for the purposes of this Contract, the original "Bill
of Rights" to the Constitution for the united States of America", Circa 1791.
9.    Clerk of the Public Record: Means any clerk who records documents on the pub-:
lie record and who is employed by a city, county, state, municipality, federal go
vernment , international, multinationa 1, multijurisdictiona1 Corporation.
10.   Coercion or Attempt to Coerce: Means any attempt by any Representative of the
"government of the United States", or the "UNITED STATES Corporation", to threaten,
intimidate, deprive, conceal, or in any way prevent the Secured Party from receiv
ing and/or enjoying any right, or privilegs that is granted, outlined, or,,..secured
by the "Constitution for the.united States of America", the Honorable "Bill of
Rights", the "Constitution of the State of Texas." or allow another to do so.
11. Concealment: Means withholding or keeping information that should normally be
revealed, about property and/or rights from the Secured Party. This includes keep
ing evidence or law from a jury that could favorably alter the outcome of a case
to the benefit of the Secured Party. No officer of any court or Representative of
the "government of the United States" or the "UNITED STATES Corporation" may con
ceal anyoibawaarid/or,>:any evidence of any kind that is considered relevant by the
Secured Party, and/or fail to disclose any law that benefits the Secured Party.
12. conspiracy: Means the cooperation of two or more persons working together to,
restrict, suppress, inhibit, or in any way deprive the SecuredParty of any right,
benefit or privilege that would ordinarily be offered by the Constitution for the
united States of America, the Bill of Rights, and/or the Constitution of the State
of Texas, and/or to a citizen of the United States or of the State of Texas. This
also includes the provisions in item #55, 'Racketeering".
13. Contract: Means any agreement in writing that has been offered for review and
acceptance by another party, wherein the offerred party has ten (10) days or more,
or as stipulated in the contract, to review and respond, accept or rebut, any pro
visions of the contract, as indicated in the contract. Non response on the part
of the reviewing prty or agent of the receiving party will be a.-1'awful offer and
acceptance of all the terms and conditions contained in said contract. Rebuttal by
the receiving party of any provision of the contract by any means other than those
as are indicated ©n the contract will be non response. Return of the contract un
opened and/or without review will be acceptance of all conditions of said contract.
Recording the contract with the clerk of court or any public records officer will
be a lawful offer and notification and will be presentment to all officers of the
court in that state or county. Notice to Agent is Notice to Principal and Notice
to Principal is Notice to Agent.
14. Corporate Capacity: Means acting for, or on behalf of, a Corporation, or go
vernment entity, while under law or color of law.
15. Corporate Fiction: ACorporation, acreation of the law that does not actually
exist in nature, like a natural man or woman; a legal entity that is false and not
real, but which the law assunes to be true.

(LNAD)                                 23 of 35              Item No. 060153-03-MAQ
16. Corporation: Means any Representative, Agency, Sub-Corporation, Contractor,         <5

or any person or entity that is emplioyed by, receives or distributes funds for,
receiveVany benefit or privilege from, or has any relationship of any Kino with
the "government of the United States", or the "UNITED STATES Corporation .
17. Constitution for the united States of America: Means, for the purpose of this
Contract, "The Constitution for the united States of America" Circa 1787, as op
posed to the "Constitution of the.UNITED STATES1 Corporation" circa 1868.
18 Counterfeiting Statute Staple Securities Instruments: Means any attempt by any
Representative of the "government of the United States", or the "UNITED STATES Cor
poration" to copy, duplcate, replicate any docunent that has "Statute Staple secu
rities Agreement" typed, printed, or hand written anywhere on the document, with
out the express-written voluntary permission of the documents owier who is the se
cured Party who filed said document in the public record, or is in possession or
said document, or who is the maker of said document. If a dispute about permission
to duplicate arises, the statements of the Secured Party will be accepted as tact
without question and will not be contested.
19. County or City: Means any subdivision of any State of the "united States of
America." This term excludes any jurisdcition, zone, territory of the "UNITED SiAIES
Corporation", unJess described by the Secured-Party in all CAPITAL letters. Any
disputes over any errors contained in spelling or grammar will be resolved at the
discretion of the Secured Party and will not be challenged by any Representative
of the "UNITED STATES Corporation".
20 Crtei and Unusual Punishment: Means physical violence of any type or form that
is"used against a Secured Party that causes visible physical injiry, i.e.- marks,
scrapes, scratches, bruises, abrasion, avulsions, fractures, sprains, restraint..,
marks, dislocations, punctures, cuts, loss of blood, loss of body fluids, or any
othS type of physical stress to the body; or any chemically induced alcereo mental
state of the Secured party. This also includes any attempt to incarcerate, restrain,
question, detain, withholding food when requested, withholding *ink when requesteo,
withholding medication as requested, withholding use of bathroom facilities and
suppliesThen requested, withhold reading and writing materials, withholding com
munication with friends, family, legal counsel, and religious cour>sel, witnnoldirg
orooer clothing as needed for comfort, withholding blankets wren requested, witn-
E, tot and coid water for shWrs, withholding freedom wten requested. This
Solncludes redicule, coercion, threats, verbal insults, rude and oflensive lan
guage, .veiled threats, or any other type of mental stress or anguish.
 71 Ttefacina- Means the changing or altering the appearance of the item. This
 also Setcaging or altering the waning of .^                                                                               Crv-
                                                                                      %^2±L



23. Deprivation of Rights or Property: Means the concealment, keeping from, hid
ing, obstructing of any rights, property, privilegs or immunities that are out
lined or protected by the "Constitution for the united States of America", the
Honorable "Bill of Rights", and/or the "Constitution of the State of Texas."
24.   Destruction of Property: Means any alteration, damage, deprivation, defacing,
removing, changing, breaking, separating, removing parts from, erasing of riles
from, thrawing, shooting, kicking, stamping, smashing, crushing, or the like of
any property belonging to or in possession of the Secured Party.
25. Disrespect: means anything said or written to me, about the Secured Party
that Secured Partyydoes not like, including body language, or anything chat, makes
Secured Party or any reasonable man uncomfortable, or have fear.
26. Encroachment: Means to invade, intrude, or in any way prevent the Secured
Party from enjoying the full and complete use of property, including the acts of
trespass, impeding ingress or egress to the property of the secured Party; or lim
iting the ability of the Secured Party to freely access, claim, hold, possess,
use, convey, sell, rent, iease, barter, exchange, or in any way make full and un
fettered use of his property. This includes the placing of filing of an unlawful
lien, levy, burden, charge, liability, garnishment, attachment or encumbrance
against any and all property including wages, salaries, staocks, bonds, bank ac
counts (fcoagmi and domestic), saving accounts, contents of safety deposit:.boxes,
gold, silver, notes, insurance funds, annuities, retirement accounts, social Se-
cilrity benefits, motor vehicles, automobiles, recreational vehicles, land, real
estate, homes, strictures, roads, driveways, personal property of any kind that is
held by title, deed, contract, agreement (written of verbal), or is in possession
of the Secured Party. This includes, but not limited to, traffic stops., searches,
of vehicles, home.dnvasion, confiscation of any lawful property owned by, in poss-
ion of, or under control of the Secured Party.
27.   Ens Legis: In this Security Agreement, the term "ens legis" means a Creature
of the law, an artificial being, such as a Corporation, considered as deriving its
existence entirely by the law, as contrasted with a natural person/natural man or
woman.

28.   Excessive Bail: Means any amount of bail set at an unreasonable rate as per
the 8th Airendment of the Constitution for the united States of America. This also
means bail in excess of the amount of fine, penalty, or penal sum that is associ
ated with the alleged crime committed. This also means that if the Secured Party
has lived in a community or has lived in one community or area for more thatn one
year, provided that!ihetihas not recently moved within a year, works a regular job,
or is a member of or involved with a church group, civic group, community enter
prise, or can produce at least two affidavits from members of his community or
area stating that he is involved with his community, he cannot be held without
bail as a flight risk, or a threat to society. If the Secure Party can produce
at least four (4) affidavits stating that he lives, works,.sand is involved in
his community, or the prior community in wKrich he lived, he must be released on
his ovtfi recognizance without any bail required. This provision does not apply to
anyone charged with rape, murder, or violent crimes against women, or children.
29.   Failure to Charge within Forty Eight (48) Hours: Means any attempt by any
Representative of the "government of the United States," or the "UNITED STATES
Corporation", to delay, inhibit, prevent, or in any way stop a Secured Party from
being lawfully charged by the court within forty eight (48) hours of arrest.
(LNAD)                                25 of 35             Item No. 060153-03-MAQ
30.   Failure to Identify: Means any time the Secured Party has interaction with
any Representaive of the "government of the United States", or the "UNITED STATES
Corporation", the Representative must, upon request of the Secured Party, provide
proper identification, written proof of authority, state what his business is with
the Secured Party, complete a public servants questionaire in advance of arrest
or detention, provide documentation properly identifying the officer or respondent
supervisors name and contact information, and any other relevant information as
requested by the Secured Party. The officer may not detain the Secured Party for
more than ten (10) minutes while he obtains this information.
31. Failure to Respond: Means any attempt by any Representative of the "govern
ment of the United States", or the "UNITED STATES Corporation", to ignor, inhibit,
withhold, delay, or deny a request for information from a Secured Party.
32.   False Imprisonment: Means any attempt by any Representative of the "govern
ment of the United States", or the "UNITED STATES Corporation", to incarcerate
any Secured Party against his will and/or against any and all protections of the
laws and provisions of the "Constitution for the united States of America", the
Honorable "Bill of Rights", and/or the "Constitution of the State of Texas."
33.   E'ederal zone: See ''Jurisdiction of the "Government of the United States and
of the "UNITED STATES Corporation.""
34. Freedom of Speech: Means the right to speak open and plainly without the fear
or reprisal. This includes the right of the Secured Party to speak at hearings,
arid trials, before Magistrates, Judges, Officers of the court, Representatives,
or teh like, of the "government of the United States", or the "UNITED STATES Cor
poration". It also means that no attempt to suppress this right will be made by
any officer of the court, Representatives, or the like of the "government of the
United States," or the "UNITED STATES Corporation". No Judge, or officer of any
court;or tribunal will threaten contempt of court for free speech by any Secured
Party.
35.   Government of the United States: The term "government of the United States",
when used in this Contract, means the government that was originally established
in the "Constitution for the united States of America", adopted in 1787, and does
not include any "imposter government* known by any name whatsoever, no matter how
similar in spelling the name of any such "imposter government" may appear to be
the spelling of the name of the Constitutionally authorized "government of the
United States." It is to be noted that the term "United States" as used here is
"plural" and not 'singular" in number, as is the name "United State's" used by the
"imposter government" (i.e., "UNITED STATES Corporation") now acting as the "gov
ernment of the United States."
36. Ignor: Means to refuse or in any way to deny a lawful request for an officer
to complete legal documents that will provide information when requested by the
Secured Party.
37. Illegal Arrest: Means same as above in item #73, "Unlawful Arrest."
38. Personal Capacity: Means acting on ones behalf, in one's individual capacity,
to do a thdjng. A Representative acting under law or color of law and ultra vires
of the Representative's official capacity as assigned by the law, or acting m
violation of his/her oath(s) of office take a personal, liability.

                                       26.of 35               Item No. 060153-03-MAQ
(3iNA0)
                                                                             OrUptyvu




39.  Interpretation: Means if any conflict arises concerning the definition of
any of the terms and or conditions of this Contract, the conflict concerning the
meaning of the term or condition will be decided by the Secured Party. Secured
Party's decision will be final;and not subject to review or argument. No liabality
or penalty will be incurred by the Secured Party due to His interpretation of such
terms and or conditions.
40.   Interstate Detainer: Means the same as unlawful detainer as wren involving
the Secured Party and involving more than one Representative, agency or STATE of
the "government of the United States", or the "UNITED STATES Corporation", or any
Representative wrib has any agreement with, contract with, or permission to act on
behalf of any municipal Corporation or any subsidiary or sub-Corporation thereof.
41.   Jurisdiction of the "Government of the United States'-', and of the "UNITED
STATES Corporation" (if indeed the later has any jurisdiction at all): The Con
stitutionally authorized "Government of tHe United^States is recognized by the
Secured Party as having exclusive legislative jurisdiction only over the following
geographic areas: 1. Ttoe District of Columbia, as authorized by Article 1, Sec
tions, clause 17 of the Constitution for the united States of America. 2. Federal
enclaves within the States, such as land, property or buildings which the Govern
ment of the united States of America has purchased by the consent of the legis-.
latures of the States for purposes of erecting forts, magazines,
arsenals, dock-yards, and other needful buildings, as authorized by Article 1,
Section 8, Clause 17 of the Constitution for the united States of America; and
3. Territories and possession belonging to the Government of the United States, as
authorized by Article 4, Section 3, clause 2 of the Constitution for the united
States of America. The inposter government-UNITED STATES Corporation, while hav^
 ing No real Jurisdiction, as No jurisdiction has been lawfully granted, can never
 theless have no claim, even under color of law, to exercise jurisdiction except
 in those areas where the Constitutionally authorized "Government of the United
 States" has been granted jurisdiction by the Sovereign People. The area just des
 cribed over which the "Government of the United:'States" lawfully exercises juris
 diction is also referred toias the "federal zone", and ail private property held
 by the Secured Party, which properties are located outside of the Federal zone
 are therefore outside of the jurisdiction of the "Government of the United States"
 , and the "UNITED STATES Corporation". Additionally, the constitutionally author
 ized "government of the United States" is recognized by the Secured Party as ha
 ving jurisdiction only as to those matters wHich the sovereign People, through
 their several State governments gave to the "Government of the United States",
 which powers are exclusive as to the powars not granted by the sovereign People
 through their several State^governments and powers reserved to the States by the
 10th Amendment to the Constitution for the united States of America. These are
 the facts and may be presented in any court by affidavit of the Secured Party,
 when any property or propertyyinterest belonging to Secured Party is involved
 in any interaction with the "Government of the United States" or the "UNITED
 STATES"Corporation," or any of its Representatives, as outlined in this Contract.
 42 Lawful 4th Amendment Warrant: Means a warrant that follows the provisions
 of the fourth amendment to the original!"Constitution for the united States of
 America." This warrant must not deter from the exact procedures as outlined by
 the Fourth Amendment.
 43. Legal Counsel: Means anyone that the Secured Party chossses to have as legal
 assistance of counsel, whether counsel is licensed or not, or members of the Bai
 Association. Counsel nay assist, represent, speak on behalf of, write cases ror,
                                        ?7 of 35           Item No. 060153-03-MAQ
 (LNAD)
or perform any act in or out of court for the Secured Party without any hinderance,
threat, prosecution, charge, repercussion from any officer of the court, or Repre
sentative of the "government of the United States", or the "UNITED STATES Corpo
ration", or any Representative thereof.
44. Legal Status: Means the two classes of natural men and women recognized in
the Constitution for the united States-;of America- "People" and "persons." Legal
Status in the united States of America defines the rights, duties, capacities, in
capacities, privileges, anddimmunities assisigned to each legally recognized class
of natural persons. Legal Status also determines to a large degree the type of.
sssrs ^^a^^1^^ »ot natural p~
45. Natural Man or Woman: Means a sentient, flesh and blood, living, breathing,
biological man or woman, created by God, as represented by the Upper and Lowar
Case Name, including "Natural Man or Woman," or "Real Man," or "Real Man", or
Real Woman", or "Real man/woman." This is not toobe confused with Fictitious
Legal Entity that was created by the STATE that is represented by the All Capital
Letter Name.
46. Natural Man or Woman Secured.iParty: Meansnany flesh and blood, living, brea
thing, Man or Woman, created by God, who notifies any Representative of the "gov
ernment of the United States", or the "UNITED STATES Corporation", verbally or in
writing, that he is not a Strawman, Vessel in Commerce, Corporate Fiction, Legal
Entity, Ens Legis, or Transmitting Utility, of,, for, by, to the "united States
of America", the "government of the United States", the "State of Texas", i.e.,
"Republic of Texas", or to the UNITED STATES Corporation". This is not to be con
fused with the Fictitious Legal Entity that was created by the STATE and is re
presented by Muqtasid-Abdul: Qadir . Any attempt to notify any Representative of
the Status of the Secured Party will be sufficient notice. Sufficient notice will
be determined by oath, statement, or affidavit by the Secured Party; and the vali
dity of such will "net be*challeng0d«by any officer of tfte court.
47. Obstruction of Justice: Means any attempt by any officer of the court or Re
presentative of any agency that represnets the "government, of the United States",
or the "UNITED STATES Corporation', or any of its subdivisions, agencies, contra-
tors, etc., to deprive, hinder, conceal, coerce, threaten the Secured Party in
any attempt to prevent his any and every opportunity to legally/lawfully^defend
him/herself by attempting to produce and file lawful documents, and or testimony,
 to Officers, Judges, Magistrates, the court, clerk of court, or Representatives,
 in order to settle any legal/lawful controversy. This also includes any attempt
 by a judge or officer of the court from hindering the Secured Party from filing,
 admitting, presenting, discussing, questioning, or using and evidence, document,
 paper, pnotgraphs, audio and/or video recordings, or any other type of evidence
 that they desire to submit as evidence in any type of court proceeding. The de
 termination of what is evidence and what will be admitted is to be solely deter
 mined by the Secured Party. Any evidence will be tried on merits of the xawtui c
 content and validity. Any Judge or officer of the court who attempts to suppress
 or dismiss legal or lawful evidence will Volunarily surrender all bonds, insur
 ance, property, CAFR funds, corporate property, bank accounts, and savings accounts
 of value to the Secured Party upon written demand, and surrender all rights to
 and defenses against said property. This also includes evidence that is supported
 by case law. This includes attempts by any officer of the court from making mo
 tions, orderssuch as Gag Orders or any other means of Keeping Information sup-


                                      28 of J5         Item No. 060153-03-MAQ
 (LNAD)
                                                                            OVityilW
                                                                               ••/.'



"Racketeering".
48. Oppressing Government: Means any Government or Representative tfoereof that
shall have transgressed against Secured Party or any of Secured Party's property,
rights, privileges, capacities, or immunities in any respect.
49.     Peers: Means the same as the definition of a Secured Party.
50. People: The ''people" are those natural men and women who hold the sovereignity
in joint tenancy in the united States of America and the several States, by virtue*
of the treaty of Peace of 1783, signed by his Most Royal and Dread Sovereign Mag-
esty^ii kinq George the 3rd, and its two addendums signed by the then kings of Spain
and France The "PeoDle" are those who were the free inhabitants in the several
STS-tEr       feritye^^'^^^^^^^^1^^
cepted), «* °|f-ft^lllf^tfof SIor' themselves and their posterity,
Sto^ the clnltltuions for the severa* States, reserving unto thenselves and
their^osteritV the Sovereignity of both the united States of America and the
severafstates. Thr, "People" are not citizens of or subject to the jurisdiction
of the "government of the United States", as created in the original "Constitu
tion for the united States of America", Circa 1787, or to your "UNITED STATES
Corporation", also known as the Corporate "UNITED STATES", "Corp. USA", "United
States? inc.", or by whatever name same may currently be know or be hereafter
named, or any of its subdivisions including but not limited to local, state,
fe^al?and%r international or multinational government,^c^^^^'
or sub-corporations, and any de facto compact (Corporate) commercial STATES con
 rractinq therein, including the "STATE OF TEXAS", or by whatever name same may
cSrently be know or be hereafter named, and the like. The "Peopls" are citizens
 fi^t of the State in which they reside, and second of the united States of amer*
 ica.
 51i Person: The word "Person", when used in this Contract and written in the
Upper aid flower Case Letters shall mean a 'natural man or woman, *and not an in
corporeal person. Further, a "Person" is distinguishfed from a "People", in that the
"People", hold the Sovereignity in the united States of America (See "People" #50),
and the "persons" derive all of their rights and privileges from the "People", th
rough the "Constitution for the united States of America" and the Constitutions
for the several States. The "Person" are identified in the Constitution for the
united states,ofirst.iat-Article 1, Section 9, Clause 1, their rights and privil
eges and defenses and protections are defined at Amendment Five of the Bill of
Rights, and their duties and citizenships status are defined at Amendment Fourteen
of the Constitution for the united States of America.
52. Presumption: Means legal assumption or inference that places the burden of
proof or burden of production on the other party, but never on the Secured Party.
No persumption shall prevail against the Secured Party without lawful, documented
evidence that supports the presumption whichjis certified by the officers of the
court, on and for the record, under penalty of perjury.
53 Public record: Maens any record or document placed into the public by the
Secured Party. For example, whan this document is recorded at a Register of Deeds
office, it becomes a public record.
54. Purchase Price: Means the new replacement cost of items of property at the
time of replacement. This includes locating, packing, shipping, handling, delivery,
{LNAD)                                29 of 35           Item No. 060153-03-MAQ
                                                                                          \




set up, installation, and any other fee associated with total replacement of pro
perty.
55.   Racketeering: Means any attempt by any two or more officers of "government of
the United States" or the "UNITED STATES Corporation", to restrict, suppress, co
erce, manipulate, inhibit, or in any way deprive the Secured Party from receiving,
every'right, beaefit, or privilege or exercising every immunity that is outlined
by the Constitution for :-the united States of America, the Honorable "Bill of Rights',
and/or the "Constitution of the State, of Texas." This also includes any effort by
tHe officers of the court or any Representative of "government of the United States"
or the "UNITED STATES Corporation", to hinder in any way the introduction of evid
ence, law, facts, affidavits, statements, witness testimony, or any information
that is considered relevant by the Secured Party, or any attempt to prevent a jury
from hearing this evidence. This also includes any attempt to prevent evidence from
being heard in a public foruiru and before any and all members of the general public,
as many as can accommodate by the main courtroom. All hearings, tribunals, or trials
will be held in a public, place; and any and all members of the general public will
be allowed to^attend, without restriction. This also includes questioning and/or
interrogation by police officers before, during, and after an arrest.
56. Reckless Endangerment: Means any attempt by any officer of the court or Repre
sentative of "government of the United States" or the "UNITED STATES Corporation",
as defined herein, to endanger, attempt, or threaten to attempt to endanger the life
or property of the Secured Party/ this includes dangerous driving in a car, use or
threatened use or lethal or non lethal weapons or chemicals, improper use of re
straint devices on a non-combative Secured Party. If.a conflict arises as to whe
ther or not reckles endangerment has occurred, the version of the Secured Party
will be considered as truth.
57. Representative: Means any agent, agency, department, officer, investigator,
entity, subsidiary, sub-Corporation, contractor, employee, inspector, individual
or Corporation that has any affiliation, association, collects, or distribates
funds for, does any task for, receives and benefit or privilege from, etc., of or
for."government of the United States" or the "UNITED STATES Corporation", or anyone,
or anything that represents the interests of, or is being funded by, or receives
funds from, or has any attachment to "government of the United States', or the
UNITED STATES corporation", or any of their Representatives, sub-divisions, or sub-
Corpoartions.
58. Rights and Defenses: Means Secured Party's legal and/or lawful right and/or
ability to defend himself/herself in any action. Upon agreement, the defendant in
an action may give up his right to defend himself/herself in a given action. This
inludes tacit agreement by default; and the Secured Party is never the defendant.
59. Right to Speedy Trial: Means trial will commence within 90 days of the date
of arrest.
60. Right to Travel: Maens the right to freely move about and/or control any type
of craft by whatever means, via land, sea, or air, without any interference by any
Representative of "government of the United States", or the "UNITED STATES Corpor
ation", that in any manner willfully causes adverse affect or damages upon the'
Secured Party by an arrest, inhibition, detainment, restraint, deprivation or pre
vention.
61. Secuerd Party: In this Contract, the term "Secuerd Party", means a "lecured
Party Creditor", which means Muqtasid-Abdul: Qadir^ anatural, living, breathing
flesh-and-blood man or sentient being as against a juristic-person created by legal
construction.
(LNAD)                                 30 of 35             Iter, No. 060153-03-MAQ
                                                                               Cry* 2 «'h^(




62. State: The word "State", which is di^tinhuished in this Contract by being
written in the Upper and Lower Case Letters, means any of the Fifty Independent
Sovereign nations, States and republics w'liich.make up the Union and are commonly
referred to and known as States of the "united States of America" (for example:
the "State of. Texas", i.e., "Republic of Texas"), which use of the word "State" is
not the same as a "STATE" of the "UNITED STATES Corpporation" and any such "State"
is not a creation or subdivision thereof, and is not subject to the jurisdiction
thereof.

63. STATE: The word "STATE", which is distinguished in this Contract by being
written in all Upper Case Letters, means any of the de facto compact (Corporate)
commercial states contracting within the    "UNITED STATES Corporation", also known
as the Corpoarte "UNITED STATES." "Corp.   USA", "United States, Incl'". or by what
ever name same may currently be known or   be hereafter named, by way of example,
including, but not limited to the "STATE   OF TEXAS", or by whatever name same may
currently be known or be hereafter named. STATES are a part of and subject to the
jurisdiction of the "UNITED STATES Corporation". and or not States of the "united
§6ates of America". As a condition of this Corporation of this Contract, the Secured
party will determine 1. whether or not any State is a part of the "UNITED STATES
Corporation", and 2. whether the alleged offense occurred within the limits of the
"UNITED STATES Corporation",andosuch determination will never be challenged by any
Representative of the "UNITED STATES Corporation." A violation of this provision
will be #76 Unlawful determination and punishable as indicated by this Contract.
64.   Statute Staple Securities Instrument: means a registered (by way of the Post
Office registered mail) bond, statute, which establishes a procedure for settle
ment of commercial debt or obligation of record- This also establishes the law as
it relates to the Secured Party.
65.   Strawnan: In this Security Agreement the term "Strawman" means the debtor,
i.e., MUQTASID ABDUL QADIR© and any and all variations and derivatives of the
spelling of said name except Muqtasid-Abdul: QadirQ a front, a third party who
is put up in name only for participating in a transaction. The "Strawnan" is sy
nonymous with #68. "Transmitting Utility."
66. The placing or Filing of an Unlawful Lien, Levy, Burden, Charge, Liability,
Garnishment, Encumbraitee, or Attachment: means any attempt by any Representative
of "government of the United States," or the "UNITED STATES Corporation", to place
a lien,levy, garnishment, or attachment on the property or collateral of the Se
cured Party. Any such Representative must first prove his authority to do so by
lawfully documented evidence, furishing all documents, forms, and papers as ne
cessary to prove his authority to do so to a neutral Three (3) Notary Panel, here
inafter referenced as The Panel, selected by the Secured Party. Said Representa
tive must guarantee in writing that the Representaive signing said documents will
be personally liable for any damages due to his unlawful and/or illegal actions.
He must supply bonds or other lawful funds to be held in trust by The Panel until.
The Panel determines if any actions of the Represehtaive ahev violated any laws
or caused damage to the Secured Party. The Panel will rave sole power to determine
if any damages has occured and will release the: funds according to the Panel s
adjudication. The decision of The Panel will be final with no recourse. The Sure
ty bonds and/or funds held in escrow by Trfe Panel must beat least four (4) times
tto estimated value of the property that is liened, levied, garnished, or attached.
The assessment value will be recorded via affidavit by the Secured £rty «tf


                                       ,, of 35             Item NO. 060153-03-MAQ
^LNAD)
                                                                                        ^




satisfy any and all claims and/or assessments sa filed against said Representa
tive by the Secured Party. Said Representative agrees that any and all property or
collateral with a current or existing lien will remain in the custody and control
of the Secured Party until such time as a determination has been made by a jury
of twelve of the Secured Party's Peers as defined herein. In the event that a jury
of taielve of the Secured Party's Peers cannot be convened or has not been convened
within^:'Sixty (60) days from the date of the Order of the lien, levy, attachment,
or granishnent, any action against the Secured Party shall be dismissed with pre
judice, and every lien, levy, attachment, or garnishment shall be released within
ten (10) days and all property rights restored, unencumbered. The Representative
who Has authorized said lien, levy, attachment, or garnishment agrees to surrender
any and all surety bonds, public and/or corporate insurance policies, CAFR funds,
or corporate property as needed.to-satisfy any and all claims and/or assessments
as filed against said Representative.
67. Trespass/Trespassing: Means the entry into, or onto the domain, property, res
idence, area, location, grounds, dwellings, buildings, barnes, sheds, caves, stru
ctures, lands, storage areas, tunels, automobiles, trucks, safe houses, underground:
shelters, autbmobiles, motor vehicles, recreational vehicles, boats, planes, trains,
ships, containers, vans, heavey equipment, farm inplements, culverts, driveways,
trees, yards, real property, real(.estate, land, etc., of the SecuredParty without
Secured Party's express written permission, or without a lawfully executed fouth
(4th) amendment warrant, and any and all Representatives of "government of the
United States", or the "UNITED STATES Corporation", will fully and completely ob
serve any and all protections as outlined in this Constitution for the "united
Staes of America", the Honorable "Bill of Rights", and/or the "Constitution of the
State of Texas." Any personal property that is damaged, lost, stolen, or misplaced,
etc., will be recoverable as indicated in this Notice and demand docunent. Secured
Party Solemnly Affirms that the secured Party does not have any illegal contraband
on Secured Party's property; Secured Party has never had any illegal contraband
on or around my property and never will. Secured Party simply does not allow it
on Secured Party's property. An^ contraband if it is found on my property will
have been introduced by the officers or agents during time of trespass. Contra
band or illegal items if they are found in a search do not belong to Secured Party
and may not be used in any attempt in nay claim against me. Any and all Represen-
tatives of the "government of the united States", or the "UNITED STATES Corporation"
will be held individually and personally liable for the full amount of damages as
outlined in this Notice and demand document for trespassing.
68. Transmitting Utility: In this Security Agreement, the term "Transmitting Ut
ility" means MUQTASID ABDUL QADlFg? and any and all derivatives and variations
in the spelling of said name except Muqtasid-Abdul: Qadir®,
69. unalienable Rights (Inalienable Rights): Means Natural Rights given by The
Creator of all the Worlds as acknowledged by. the Law of Nations and incorporated
into the 'frill of Rights", of the Constitution of the State of Texas such as, but
not limited to right,of enjoyingtand defending their lives and liberties, of ac
quiring, possessing, and protecting property; and of seeking and obtaining their
safety and happiness.
70. unfounded Accusations: Means any accusation, charge, or claim, civil or crim
inal, or in admiralty that is alleged or made by any Representative of the gover
nment of the United States", or the "UNITED STATES Corporation", AS DEFINED htittert,
ttetf is not proven by written documented evidence presented under oat^ fnd rjenalty
of perjury by an authorized Representative of the government Reunited States
or the "UNITES STATES Corporation". The accuser has eight (8) hours tcprovx
  NAD)                                   32 of 35           Item No. 060153-03-MAQ
                                                                                Cs'YiCin.'vl




said documents to be reviewed and in possession of the Secured Party; and failure
to do so will be unfounded accusations and subject to the penalties contained
herein.

71. UNITED STATES Corporation: In this Contract the term "UNITED STATES Corpora
tion" means the corporate "UNITED STATES", Corp. USA", "United States, Inc.", or
by whatever name it may currently be known or be hereafter named, (excusiwe of the
"united States of America" and the "government of the United States as created in
the original Constitution for the united States of America, circa 1787"), or any of
its agencies, or sub-Corporations, including but not limited to artyde-facto compact
(Corpoarte) commercial STATES contracting therein, including, but not limited to
the "STATE OF TEXAS", or by vJtatever name it may currehtly be known or be hereafter
named ( Exclusive of the "State of Texas", i.e.,"Republic of Texas").
72.   united States of America: The term "united States of America", when used in
this Contract is distinguished by being written in the ftjipper and lower case Letters,
except that the first letter of the first word, i.e., "united" is lower case letter,
and means that union of indenpendentfesovereign nations, States and republics, wHdah
as colonies of Great Britain and having declared their indenpendence from Great
Britain in The declaration of Independence adopted July 4, 1771, and having won
their independence from Great Britain in the American Revolutionary War, and there
after having gained recognition as independent sovereign nations/ States and repub- \
lies in international law by the treaty of Peace of 1783, signed by Ms Most Royal
and Dread Sovereign Majesty, King George the 3rd, and its two addendums^signed by
the then kings of Spain and franee, and which independentttsovereign nations and
States did adopt the "Article of Confederation" of 1778 and thereafter adopted the
"Constitution for the united States of America" in 1778. The word "united States
of America", when used in this Contarct, does not include the "UNITED STATES Cor
poration, as that term is defined herein.
73. Unlawful Arrest: means restricting the Secured Party's right to move about
freely without the proper use of a lawful 4th Amendment Warrant signed by a ju3ge
of "competent jurisdiction" while under oath, this includes unnecessary use of re-
traint devices, traffic stops, raids, or any other type of intcreation, when an
officer is presented with and ignores a "Notice and demand," "Public Servant Ques-
tionaire," "Right to Travel" Documents, or other documents notifying the officer
 of the lawful rights of the Secured Party, created by the Creator of all the
Worlds, who is not toi.fc confused with the Corporate Fiction "Strawnan" widen was
created by the STATE. This includes arrest when the Secured Partyvis incarcerated
for refusing to sign any citation, arrest due to contempt of court when he or she
is Not violent or a physical threat to the court, arrest by Internal Revenue Ser-
vice for failure toprodiice books, records, or other documents, arrest and refussal
of Habeas Corpus, arrest for conspiarcy of any kind without lawfully documented
affidavits from at least three (3) eye witnesses, signed under oath and penalty
of perj ury.
74. Unlawful Detainer: Means any attempt by any officer of the court or Represen
tative of the "government of the United States", or the "UNITED STATES Corporat
ion", to arrest, check, hinder, delay, possess, hold, keep.in custody, restrain,
retard, stop, withhold the Secured party without affordi^AhOT.ev^^0^^nM.
as outlined by the "Constitution for the united States of America ,the Honorable
fBiJ of Rights", and/or the "Constitution of the State of Texas." Any public law,
statute, regualtion, ordinance or the like will be null and void and will not be
used in any action in which the Secured Party is involved.
                                        33 f §5            Item No. 060153-03-MAQ
(LNAD)
                                                                                         a.



75.   Unlawful Detention: Means restraining the Secured Party's freedom of movement,
and/or Right to travel, against his will for more than sixty (60) seconds without a

properly authorized lawful 4th amendment warrant signed by a .judge of competent
Jurisdiction while under oath. This includes routine traffic stops, raids, random
identification checks, only after the Representative has beeh.:hotified by the Secured
Party of his status and after the officer has been given documents to prove said
status, along with up to ten (10) minutes for the officer to examine said documents.
76. Unlawful determination: means any statement, speech, gesture, writing, present
ment, or the like that suggests an ideal that negatively represents the character,
actions, plans, procedures, customs, ways of the Secured Party, or group of Secured
parties, that is not proven by documented authorized certified evidence, on and for
the record under penalty of perjury. This includes off color statements, accusations,
or remarks by a judge or other officer of thfe.court and any other Representative
of the "government of the "United States", or thi*:"UNITED STATES Corporation".
77.   Unlawful Distraint: Means seizure or taking of any property that is lawfully
owned or in possession of the Secured Party without proper probable cause, and/or
due process, and lavful 4th amendment warrant. This includes any seizure by any Re
presentative, in any capacity, or relationship with the "government of the United
States", or the "UNITED STATES. ;Corporation", or any of its agencies contractors,
subsidiaries, or the like.
78. Unlawful Restraint: Means any action by any Representative to prevent, coerce,
intimidate, hinder, or in any way limit the right of the SecuredfParty from any
type of freedom of legal/lawful speech, travel, movement, action, gesture, writing,
utterance, or enjoyment of any right or privilege that is commonly enjoyed by any
citizen of the United States or of theSStaate of Texas.
79.. QJS Dollars: Means the currently recognized medium of exchange as used by the
general public at the time of offense, at par value, equal to one ounce silver
dollar equivalent per each dollar unit, as represented in a claim. All claims and
damages will be paid at par value as indicated. Par Value will be established by
written law or the value established by the US MINT for the purchase of an official
one troy ounce 99.999% Pure Silver Coin, whichever is higher at the time of the of
fense .

80.   Verbal Abuse: Means the use of Offensive, and/or threatening verbal words, bo
dy language, and non verbal gestures or actions by any Representative of the "go
vernment of the United States", or the "UNITED STATES Corporation", as defined
herein, upon the Secured Party. If a controversy arises about an incident, the ver
sion told by the Secured Party will be accepted as truth and will not be contested.
81.   Vessel in Commerce: In this Security Agreement, the term "Vessel in Commerce"
means the Strawman, MUQTASID ABDUL QADIR®, and any and all derivatives and varia
tions in the spelling of said name except Muqtasid-Abdul: Qadir                                                                                  OV
                                                                                        p>w
'&



     Those types of laws will not be used in nay action   of any kind, against any Natu-
     ral Man or woman.

     84.   Willingly: Means that a Secured Party is in full knowledge, understanding, ag
     reement, and full consent, at all times, without fear of reprisal, threat, or co
     ercion, during any intercation in wrdotthe is involved with any Representative of
     any court or Corporation, including incorporated governments.
     85.   Written or Varbal Agreement: Means any agreement entered into by the Secured
     Party, written or verbal- Any question of any contract will be resolved by an af
     fidavit from the Secured Party. Secured Party's affidavit will be considered fact
     in any action or dispute, without question of any Representative of any Corporation,
     including incorporated governments.




     M.A-Q.

     (LNAD)                                35 of 35              Item No. 060153-03-MAQ
                                                                       Original


V




                                J^Ecreiaru of ^inh




            I, Roiando B. Pablos, Secretary of State of the State of Texas, DO HEREBY

    CERTIFY that according to the records of this office,


                             SHEILA LAURETTE MALONE



            was commissioned as a Notary Public for the State of Texas on June 23,

    2016, for a term ending on June 23, 2020.



    Issued: June 28, 2017
    (SeTtlficate NumberT1345882,




                                                       Rolando B. Pablos
                                                        Secretary of State
                                                                    GF/du
      mmaffliiMm
      *m*mwm-M®




      o
      o-


%14
      *
 t»




I Ml
j »j >
*t - *